                                              Case:20-01947-jwb           Doc #:408-3 Filed: 12/01/2020               Page 1 of 61

                                                    Return Service Requested                                            Page:             1 of 1
                                                                                                                        Statement Date: 09/30/2020
                                                                                                                        Primary Account: XXXXXX8664
                                                                         07001
                                                                                                                        Documents:       0

                                                                                                                        Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-18210-0001




                                                                                                                         E
                                                            HOPCAT-MINNEAPOLIS, LLC                               <T> 30-0
                                                            35 OAKES ST SW STE 400                                       0
                                                            GRAND RAPIDS, MI 49503                                       0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                           Account: XXXXXX8664
                               Last Statement     Previous Balance        This Statement        Current Balance     Total Credits      Total Debits
                                   08/31/20             0.00                     09/30/20             0.00            142.75 (3)        142.75 (3)


                              CREDITS
                              Date Description                                                                                               Amount
                              09/04 Transfer From Coml Analysis Ck Account                                                                       57.95
                              09/08 Transfer From Coml Analysis Ck Account                                                                       17.50
                              09/15 Transfer From Coml Analysis Ck Account                                                                       67.30

                              DEBITS
                              Date Description                                                                                               Amount
                              09/04 Mthchgs Worldpay Merch Bankcard                    Hopcat Minny                                              57.95
                              09/08 Billng Vantiv_intg_pymt Merch Bankcard                 Hopcat Minneapolis                                    17.50
                              09/15 Commercial Service Charge                                                                                    67.30

                              DAILY BALANCE
                                Date                 Balance                   Date                Balance           Date              Balance
                                 09/04                                         09/08                                 09/15
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 2 of 61
                                             Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020           Page 3 of 61

                                                    Return Service Requested                                         Page:             1 of 5
                                                                                                                     Statement Date: 09/30/2020
                                                                                                                     Primary Account: XXXXXX0488
                                                                         07001
                                                                                                                     Documents:       0

                                                                                                                     Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-19499-0001




                                                                                                                     E
                                                            HOPCAT - GR BELTLINE, LLC                         <T> 30-0
                                                            35 OAKES ST SW STE 400                                   0
                                                            GRAND RAPIDS, MI 49503                                   0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                       Account: XXXXXX0488
                               Last Statement     Previous Balance        This Statement    Current Balance     Total Credits       Total Debits
                                  08/31/20              0.00                     09/30/20        0.00          272,832.29 (137)    272,832.29 (57)


                              CREDITS
                              Date Description                                                                                             Amount
                              09/01   Postmates Inc. 1240 Aug 3 St-N5i3r0d1u5q7                                                              101.04
                              09/01   American Express Settlement XXXXXX9205                                                                 128.62
                              09/01   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   783.54
                              09/01   Doordash, Inc. E. Beltlin St-I1r1h3r4l0k0                                                            1,027.30
                              09/02   Postmates Inc. 1240 Aug 3 St-X4h9e1u6z0k2                                                              130.30
                              09/02   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   275.23
                              09/02   American Express Settlement XXXXXX9205                                                                 495.94
                              09/02   Doordash, Inc. E. Beltlin St-J3c8f4k7w0y1                                                              499.58
                              09/02   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         3,733.12
                              09/02   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         4,025.36
                              09/03   Postmates Inc. 1240 Sep 1 St-W0e6m9p2t8h5                                                               51.80
                              09/03   American Express Settlement XXXXXX9205                                                                 156.89
                              09/03   Doordash, Inc. E. Beltlin St-Z6u7m1v9f7v0                                                              482.07
                              09/03   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   548.70
                              09/03   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         4,729.86
                              09/04   Postmates Inc. 1240 Sep 2 St-A3k7y0y3u0p6                                                              101.42
                              09/04   American Express Settlement XXXXXX9205                                                                 150.06
                              09/04   Doordash, Inc. E. Beltlin St-A6j1a4n1t1k2                                                              337.28
                              09/04   Grubhub Inc Aug Actvty              nedrmbj                                                            641.07
                              09/04   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   911.48
                              09/04   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                         6,075.25
                              09/08   Postmates Inc. 1240 Sep 3 St-Y9b8y3s1o4n3                                                               24.05
                              09/08   Postmates Inc. 1240 Sep 4 St-L5q9p9l7y4h0                                                               24.58
                              09/08   Postmates Inc. 1240 Sep 5 St-M0b8r8x8t3q9                                                               70.56
                              09/08   Postmates Inc. 1240 Sep 6 St-Y6a8a5d8b1e7                                                               95.95
                              09/08   Doordash, Inc. E. Beltlin St-O6i8a1d3i5e0                                                              174.36
                              09/08   American Express Settlement XXXXXX9205                                                                 254.36
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   435.56
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   571.29
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   764.23
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                   848.00
                              09/08   Doordash, Inc. E. Beltlin St-A3k8f8o5z1b8                                                            1,095.31
                              09/08   American Express Settlement XXXXXX9205                                                               1,464.53
                                            Case:20-01947-jwb         Doc #:408-3 Filed: 12/01/2020   Page 4 of 61
                                                                          HOPCAT - GR BELTLINE, LLC    Page:            2 of 5
                                                                          35 OAKES ST SW STE 400
                                                                          GRAND RAP DS, MI 49503       Statement Date: 09/30/2020
                                                                                                       Primary Account: XXXXXX0488




                              CREDITS (Continued)
MGMCSTMTN 201001-19499-0002




                              Date Description                                                                           Amount
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       7,195.97
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       9,238.52
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       9,994.95
                              09/08   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      10,056.27
                              09/09   Postmates Inc. 1240 Sep 7 St-N9u9s2s3d8c9                                             34.61
                              09/09   Doordash, Inc. E. Beltlin St-B3v0b7i2w1w4                                            343.59
                              09/09   American Express Settlement XXXXXX9205                                               820.37
                              09/09   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 879.59
                              09/09   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       3,635.28
                              09/10   Postmates Inc. 1240 Sep 8 St-E9i1p8f4o5d9                                             24.05
                              09/10   Doordash, Inc. E. Beltlin St-S8z6g9c2s8c4                                            252.14
                              09/10   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 465.67
                              09/10   American Express Settlement XXXXXX9205                                               876.41
                              09/10   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       5,175.09
                              09/11   Postmates Inc. 1240 Sep 9 St-K4k1n5t2e9u7                                             63.90
                              09/11   Doordash, Inc. E. Beltlin St-A4c8k0f3e7z6                                            340.28
                              09/11   American Express Settlement XXXXXX9205                                               377.63
                              09/11   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 804.26
                              09/11   Grubhub Inc Sep Actvty 20091109nedrmbj                                             1,080.51
                              09/11   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       5,357.60
                              09/14   Postmates Inc. 1240 Sep 1 St-Z5n2n7a7o4p4                                             66.10
                              09/14   Postmates Inc. 1240 Sep 1 St-D5f4g9x8b3k3                                             91.21
                              09/14   Postmates Inc. 1240 Sep 1 St-C1g0m1c4d4d9                                            132.69
                              09/14   Doordash, Inc. E. Beltlin St-X9q1z7i0n4r6                                            380.89
                              09/14   American Express Settlement XXXXXX9205                                               446.64
                              09/14   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 580.82
                              09/14   American Express Settlement XXXXXX9205                                             1,024.23
                              09/14   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                               1,039.39
                              09/14   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                               1,707.05
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       7,920.89
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      10,620.85
                              09/14   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                      10,929.18
                              09/15   Postmates Inc. 1240 Sep 1 St-A2a4y2l6c8l4                                             85.68
                              09/15   Doordash, Inc. E. Beltlin St-Q6l3s4o5m5l2                                            594.14
                              09/15   American Express Settlement XXXXXX9205                                               617.58
                              09/15   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 622.29
                              09/15   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       4,287.13
                              09/16   Postmates Inc. 1240 Sep 1 St-S3s7e9t0f2h3                                             30.97
                              09/16   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 226.50
                              09/16   American Express Settlement XXXXXX9205                                               316.16
                              09/16   Doordash, Inc. E. Beltlin St-W5w4b2x7e3q7                                            871.45
                              09/16   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       5,053.57
                              09/17   Postmates Inc. 1240 Sep 1 St-I8m2d9b4m2h3                                             52.66
                              09/17   Doordash, Inc. E. Beltlin St-Q8z0x4b9q3g8                                            257.87
                              09/17   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 460.53
                              09/17   American Express Settlement XXXXXX9205                                               555.36
                              09/17   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       6,255.73
                              09/18   Doordash, Inc. E. Beltlin St-R1r1g5i4t0v2                                            180.18
                              09/18   American Express Settlement XXXXXX9205                                               254.48
                              09/18   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 355.36
                              09/18   Grubhub Inc Sep Actvty 20091816nedrmbj                                               763.94
                              09/18   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                       7,519.48
                              09/21   Postmates Inc. 1240 Sep 1 St-H1q0h9q4j1y2                                             29.09
                              09/21   Postmates Inc. 1240 Sep 1 St-V7m0r7x1o5a6                                             57.31
                              09/21   Doordash, Inc. E. Beltlin St-R2h9o1w3v3a3                                             92.58
                              09/21   American Express Settlement XXXXXX9205                                               267.38
                              09/21   Postmates Inc. 1240 Sep 1 St-V8l0k1v4w4u7                                            429.37
                              09/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                 655.01
                              09/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                               1,006.81
                                            Case:20-01947-jwb         Doc #:408-3 Filed: 12/01/2020             Page 5 of 61
                                                                             HOPCAT - GR BELTLINE, LLC               Page:            3 of 5
                                                                             35 OAKES ST SW STE 400
                                                                             GRAND RAP DS, MI 49503                  Statement Date: 09/30/2020
                                                                                                                     Primary Account: XXXXXX0488




                               CREDITS (Continued)
MGMCSTMTN 201001-19499-0003




                              Date Description                                                                                         Amount
                              09/21   American Express Settlement XXXXXX9205                                                           1,417.91
                              09/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                             1,741.10
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     8,437.74
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                    10,256.13
                              09/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                    11,900.57
                              09/22   American Express Settlement XXXXXX9205                                                             656.08
                              09/22   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               837.35
                              09/22   Doordash, Inc. E. Beltlin St-N8h8y1j7g2l9                                                        1,151.63
                              09/22   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     4,308.68
                              09/23   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               307.91
                              09/23   Doordash, Inc. E. Beltlin St-N5n8m5h9l4v1                                                          459.14
                              09/23   American Express Settlement XXXXXX9205                                                             638.79
                              09/23   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     5,460.64
                              09/24   Postmates Inc. 1240 Sep 2 St-A8u7j1p6d3w3                                                           57.84
                              09/24   American Express Settlement XXXXXX9205                                                             221.30
                              09/24   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               324.11
                              09/24   Doordash, Inc. E. Beltlin St-C3x0l6d2z9z0                                                          332.11
                              09/24   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     5,644.79
                              09/25   American Express Settlement XXXXXX9205                                                              88.07
                              09/25   Doordash, Inc. E. Beltlin St-I0g8r1q8z9z7                                                          331.35
                              09/25   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               459.20
                              09/25   Grubhub Inc Sep Actvty             nedrmbj                                                         801.67
                              09/25   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     6,702.14
                              09/28   Postmates Inc. 1240 Sep 2 St-X7u7b0z6s6d1                                                           25.34
                              09/28   Postmates Inc. 1240 Sep 2 St-N7n8f8f7t3m4                                                          123.54
                              09/28   Postmates Inc. 1240 Sep 2 St-G3a5b6n2k4n1                                                          134.30
                              09/28   Doordash, Inc. E. Beltlin St-Q7t4k2s9b9v4                                                          371.34
                              09/28   American Express Settlement XXXXXX9205                                                             445.52
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               486.15
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               951.13
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                             1,249.98
                              09/28   American Express Settlement XXXXXX9205                                                           1,426.32
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     9,787.62
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     9,886.93
                              09/28   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                    12,446.21
                              09/29   Postmates Inc. 1240 Sep 2 St-P3w1g2p9y2z7                                                           57.36
                              09/29   American Express Settlement XXXXXX9205                                                             594.45
                              09/29   Doordash, Inc. E. Beltlin St-Z6t0s3e5n9u0                                                          784.24
                              09/29   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               866.28
                              09/29   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     4,059.54
                              09/29   Transfer From Coml Analysis Ck Account                                                           4,854.00
                              09/30   American Express Settlement XXXXXX9205                                                             311.90
                              09/30   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               580.03
                              09/30   Doordash, Inc. E. Beltlin St-R5u1i4j8h5o0                                                          648.57
                              09/30   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                     5,141.36

                               CHECKS
                               Date      Check No     Amount          Date         Check No          Amount   Date      Check No     Amount
                              09/29       10026      11,068.57
                              * Indicates a Gap in Check Number Sequence
                                            Case:20-01947-jwb         Doc #:408-3 Filed: 12/01/2020            Page 6 of 61
                                                                          HOPCAT - GR BELTLINE, LLC                 Page:            4 of 5
                                                                          35 OAKES ST SW STE 400
                                                                          GRAND RAP DS, MI 49503                    Statement Date: 09/30/2020
                                                                                                                    Primary Account: XXXXXX0488




                              DEBITS
MGMCSTMTN 201001-19499-0004




                              Date Description                                                                                        Amount
                              09/01   Restaurant Equip Cons Coll                                                                        556.50
                              09/01   Transfer To Coml Analysis Ck Account                                                            1,484.00
                              09/02   Imperial Beverag Fintecheft XX-XXX6994                                                            578.90
                              09/02   State Of Michnws Liquorsale #xxxxx5146                                                            668.59
                              09/02   Red Tap Draught Sale                                                                              720.00
                              09/02   Transfer To Coml Analysis Ck Account                                                            7,192.04
                              09/03   M4 C.i.c, Llc Fintecheft XX-XXX6994                                                                95.00
                              09/03   State Of Michgwl Liquorsale #xxxxx6586                                                            368.85
                              09/03   Alliance Beverag Fintecheft XX-XXX6994                                                          1,374.00
                              09/03   Transfer To Coml Analysis Ck Account                                                            4,131.47
                              09/04   Henry A. Fox Sal Fintecheft XX-XXX6994                                                             84.00
                              09/04   Imperial Beverag Fintecheft XX-XXX6994                                                            583.90
                              09/04   Mthchgs Worldpay Merch Bankcard          Hopcat Beltline                                        3,250.04
                              09/04   Transfer To Coml Analysis Ck Account                                                            4,298.62
                              09/08   Billng Vantiv_intg_pymt Merch Bankcard         Hopcat Knapps Corner - Ecomm                       509.24
                              09/08   Transfer To Coml Analysis Ck Account                                                           41,799.25
                              09/09   Fintech.net Fintecheft XX-XXX6994                                                                  37.32
                              09/09   Transfer To Coml Analysis Ck Account                                                            5,676.12
                              09/10   West Side Beer D Fintecheft XX-XXX6994                                                            357.00
                              09/10   Alliance Beverag Fintecheft XX-XXX6994                                                          1,375.00
                              09/10   Transfer To Coml Analysis Ck Account                                                            5,061.36
                              09/11   Henry A. Fox Sal Fintecheft XX-XXX6994                                                             84.00
                              09/11   Imperial Beverag Fintecheft XX-XXX6994                                                            610.00
                              09/11   Transfer To Coml Analysis Ck Account                                                            7,330.18
                              09/14   Imperial Beverag Fintecheft XX-XXX6994                                                             71.95
                              09/14   Transfer To Coml Analysis Ck Account                                                           34,867.99
                              09/15   Commercial Service Charge                                                                          91.47
                              09/15   Transfer To Coml Analysis Ck Account                                                            6,115.35
                              09/16   Transfer To Coml Analysis Ck Account                                                            6,498.65
                              09/17   M4 C.i.c, Llc Fintecheft XX-XXX6994                                                               490.00
                              09/17   West Side Beer D Fintecheft XX-XXX6994                                                            501.60
                              09/17   Alliance Beverag Fintecheft XX-XXX6994                                                          1,734.60
                              09/17   Transfer To Coml Analysis Ck Account                                                            4,855.95
                              09/18   West Side Beer D Fintecheft XX-XXX6994                                                            358.00
                              09/18   Positive Solutio Support                                                                          449.16
                              09/18   Henry A. Fox Sal Fintecheft XX-XXX6994                                                            525.00
                              09/18   Imperial Beverag Fintecheft XX-XXX6994                                                          1,173.90
                              09/18   Transfer To Coml Analysis Ck Account                                                            6,567.38
                              09/21   Restaurant Techn Eft Draft                                                                      1,170.87
                              09/21   Transfer To Coml Analysis Ck Account                                                           35,120.13
                              09/22   West Side Beer D Fintecheft XX-XXX6994                                                            149.00
                              09/22   Transfer To Coml Analysis Ck Account                                                            6,804.74
                              09/23   State Of Michnws Liquorsale #xxxxx5484                                                            660.70
                              09/23   Transfer To Coml Analysis Ck Account                                                            6,205.78
                              09/24   State Of Michgwl Liquorsale #xxxxx8917                                                            196.98
                              09/24   West Side Beer D Fintecheft XX-XXX6994                                                            239.00
                              09/24   Imperial Beverag Fintecheft XX-XXX6994                                                            255.00
                              09/24   Alliance Beverag Fintecheft XX-XXX6994                                                            269.40
                              09/24   Transfer To Coml Analysis Ck Account                                                            5,619.77
                              09/25   Henry A. Fox Sal Fintecheft XX-XXX6994                                                            188.00
                              09/25   Transfer To Coml Analysis Ck Account                                                            8,194.43
                              09/28   Transfer To Coml Analysis Ck Account                                                           37,334.38
                              09/29   Alliance Beverag Fintecheft XX-XXX6994                                                            147.30
                              09/30   State Of Michnws Liquorsale #xxxxx8934                                                            187.74
                              09/30   Red Tap Draught Sale                                                                              720.00
                              09/30   Transfer To Coml Analysis Ck Account                                                            5,774.12
                                       Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020       Page 7 of 61
                                                              HOPCAT - GR BELTLINE, LLC          Page:            5 of 5
                                                              35 OAKES ST SW STE 400
                                                              GRAND RAP DS, MI 49503             Statement Date: 09/30/2020
                                                                                                 Primary Account: XXXXXX0488




                              DAILY BALANCE
                                Date          Balance       Date                    Balance   Date            Balance
MGMCSTMTN 201001-19499-0005




                               09/01                        09/11                             09/22
                               09/02                        09/14                             09/23
                               09/03                        09/15                             09/24
                               09/04                        09/16                             09/25
                               09/08                        09/17                             09/28
                               09/09                        09/18                             09/29
                               09/10                        09/21                             09/30
                       Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020                 Page 8 of 61




                                        BarFly Ventures
                                      Reconciliation Report
                                                  As Of 09/27/2020
                            Account: HCGR Beltline Mercantile Checking Account
Statement Ending Balance                                                                                          0.00

Deposits in Transit                                                                                          28,898.54

Outstanding Checks and Charges                                                                              -11,068.57

Adjusted Bank Balance                                                                                        17,829.97



Book Balance                                                                                                 17,829.97

Adjustments*                                                                                                      0.00

Adjusted Book Balance                                                                                        17,829.97




                             Total Checks and Charges Cleared         234,972.92 Total Deposits Cleared     234,972.92




Deposits
Name                         Memo                                    Date            Doc No      Cleared     In Transit

General Ledger Entry         WORLD PAY - OLO AMEX                    08/05/2020                    28.06

General Ledger Entry         WORLDPAY                                08/06/2020                                4,047.74

General Ledger Entry         AMEX                                    08/06/2020                                 238.78

General Ledger Entry         WORLD PAY - OLO TENDER                  08/06/2020                   369.78

General Ledger Entry         AMEX                                    08/13/2020                   459.42

General Ledger Entry         WORLD PAY - OLO AMEX                    08/15/2020                    30.71

General Ledger Entry         WORLD PAY - OLO TENDER                  08/25/2020                   511.64

General Ledger Entry         WORLD PAY - OLO AMEX                    08/25/2020                    30.00

General Ledger Entry         WORLDPAY                                08/25/2020                  4,800.73

General Ledger Entry         AMEX                                    08/25/2020                   243.13

General Ledger Entry         AMEX                                    08/26/2020                   460.92

General Ledger Entry         AMEX                                    08/29/2020                    32.03

General Ledger Entry         Correction Entry                        08/30/2020                   102.30

General Ledger Entry         WORLDPAY                                08/30/2020                  6,884.86

General Ledger Entry         Correction Entry                        08/30/2020                    33.92

General Ledger Entry         Correction Entry                        08/30/2020                   258.91

General Ledger Entry         Postmates Sales HCBEL 08.31.20          08/31/2020                    49.15

General Ledger Entry         Postmates Sales HCBEL 08.31.20          08/31/2020                    69.51

General Ledger Entry         AMEX                                    08/31/2020                   464.10

General Ledger Entry         WORLD PAY - OLO AMEX                    08/31/2020                    48.76

General Ledger Entry         WORLDPAY                                08/31/2020                  3,733.12

General Ledger Entry         WORLD PAY - OLO TENDER                  08/31/2020                   275.23

General Ledger Entry         DoorDash Sales HCBEL 08.31.20           08/31/2020                   157.55
                       Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020     Page 9 of 61



General Ledger Entry         Postmates Sales HCBEL 08.31.20      08/31/2020            40.47

General Ledger Entry         WORLDPAY                            09/01/2020          4,025.36

General Ledger Entry         WORLD PAY - OLO TENDER              09/01/2020           548.70

General Ledger Entry         AMEX                                09/01/2020           162.33

General Ledger Entry         Postmates Sales HCBEL 09.01.20      09/01/2020           101.04

General Ledger Entry         DoorDash Sales HCBEL 09.01.20       09/01/2020          1,027.30

General Ledger Entry         Unknown AMEX Variance HCBEL         09/02/2020   eft        9.79

General Ledger Entry         Unknown AMEX Variance HCBEL         09/02/2020   eft        3.33

General Ledger Entry         WORLD PAY - OLO TENDER              09/02/2020           911.48

General Ledger Entry         CASH DEPOSIT HCBEL                  09/02/2020                     770.00

General Ledger Entry         AMEX                                09/02/2020            82.05

General Ledger Entry         WORLD PAY - OLO AMEX                09/02/2020            73.11

General Ledger Entry         WORLDPAY                            09/02/2020          4,729.86

General Ledger Entry         Postmates Sales HCBEL 09.02.20      09/02/2020           130.30

General Ledger Entry         DoorDash Sales HCBEL 09.02.20       09/02/2020           499.58

General Ledger Entry         Unknown WORLDPAY Variance HCBEL     09/03/2020   eft        0.57

General Ledger Entry         Postmates Sales HCBEL 09.03.20      09/03/2020            51.80

General Ledger Entry         AMEX                                09/03/2020           263.01

General Ledger Entry         WORLDPAY                            09/03/2020          6,075.25

General Ledger Entry         WORLD PAY - OLO TENDER              09/03/2020           435.56

General Ledger Entry         DoorDash Sales HCBEL 09.03.20       09/03/2020           482.07

General Ledger Entry         AMEX                                09/04/2020           907.03

General Ledger Entry         Postmates Sales HCBEL 09.04.20      09/04/2020           101.42

General Ledger Entry         DoorDash Sales HCBEL 09.04.20       09/04/2020           337.28

General Ledger Entry         GRUBHUB Sales HCBEL 09.04.20        09/04/2020           641.07

General Ledger Entry         WORLD PAY - OLO TENDER              09/04/2020           574.47

General Ledger Entry         WORLD PAY - OLO AMEX                09/04/2020           222.58

General Ledger Entry         WORLDPAY                            09/04/2020          9,238.52

General Ledger Entry         AMEX                                09/05/2020           175.57

General Ledger Entry         WORLDPAY                            09/05/2020         10,056.27

General Ledger Entry         WORLD PAY - OLO TENDER              09/05/2020           764.23

General Ledger Entry         WORLD PAY - OLO AMEX                09/05/2020                     209.71

General Ledger Entry         AMEX                                09/06/2020           426.66

General Ledger Entry         WORLD PAY - OLO TENDER              09/06/2020           852.77

General Ledger Entry         WORLDPAY                            09/06/2020          9,994.95

General Ledger Entry         WORLD PAY - OLO TENDER              09/07/2020           890.72

General Ledger Entry         WORLDPAY                            09/07/2020          7,195.97

General Ledger Entry         WORLD PAY - OLO AMEX                09/07/2020            97.76

General Ledger Entry         AMEX                                09/07/2020           323.72

General Ledger Entry         Unknown AMEX Variance HCBEL         09/08/2020   eft        6.20

General Ledger Entry         Postmates Sales HCBEL 09.08.20      09/08/2020            24.58

General Ledger Entry         Postmates Sales HCBEL 09.08.20      09/08/2020            70.56

General Ledger Entry         Postmates Sales HCBEL 09.08.20      09/08/2020            95.95

General Ledger Entry         Postmates Sales HCBEL 09.08.20      09/08/2020            24.05
                   Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020     Page 10 of 61



General Ledger Entry     AMEX                                 09/08/2020           854.22

General Ledger Entry     DoorDash Sales HCBEL 09.08.20        09/08/2020          1,095.31

General Ledger Entry     WORLD PAY - OLO TENDER               09/08/2020           465.67

General Ledger Entry     WORLD PAY - OLO AMEX                 09/08/2020            51.13

General Ledger Entry     WORLDPAY                             09/08/2020          3,635.28

General Ledger Entry     DoorDash Sales HCBEL 09.08.20        09/08/2020           174.36

General Ledger Entry     Unknown WORLDPAY Variance HCBEL      09/09/2020   eft        4.90

General Ledger Entry     Unknown AMEX Variance HCBEL          09/09/2020   eft        7.77

General Ledger Entry     AMEX                                 09/09/2020           376.48

General Ledger Entry     WORLD PAY - OLO AMEX                 09/09/2020            14.49

General Ledger Entry     WORLD PAY - OLO TENDER               09/09/2020           817.25

General Ledger Entry     WORLDPAY                             09/09/2020          5,175.09

General Ledger Entry     Postmates Sales HCBEL 09.09.20       09/09/2020            34.61

General Ledger Entry     DoorDash Sales HCBEL 09.09.20        09/09/2020           343.59

General Ledger Entry     Unknown WORLDPAY Variance HCBEL      09/10/2020   eft        0.93

General Ledger Entry     Unknown AMEX Variance HCBEL          09/10/2020   eft      40.05

General Ledger Entry     WORLDPAY                             09/10/2020          5,357.60

General Ledger Entry     WORLD PAY - OLO AMEX                 09/10/2020           157.94

General Ledger Entry     WORLD PAY - OLO TENDER               09/10/2020           580.82

General Ledger Entry     AMEX                                 09/10/2020                     304.42

General Ledger Entry     Postmates Sales HCBEL 09.10.20       09/10/2020            24.05

General Ledger Entry     DoorDash Sales HCBEL 09.10.20        09/10/2020           252.14

General Ledger Entry     Unknown AMEX Variance HCBEL          09/11/2020   eft        1.15

General Ledger Entry     GRUBHUB Sales HCBEL 09.11.20         09/11/2020          1,080.51

General Ledger Entry     DoorDash Sales HCBEL 09.11.20        09/11/2020           340.28

General Ledger Entry     AMEX                                 09/11/2020                     502.83

General Ledger Entry     Postmates Sales HCBEL 09.11.20       09/11/2020            63.90

General Ledger Entry     WORLDPAY                             09/11/2020         10,620.85

General Ledger Entry     WORLD PAY - OLO TENDER               09/11/2020          1,039.39

General Ledger Entry     WORLD PAY - OLO AMEX                 09/11/2020            15.37

General Ledger Entry     Postmates Sales HCBEL 09.11.20       09/11/2020           132.69

General Ledger Entry     WORLDPAY                             09/12/2020         10,929.18

General Ledger Entry     WORLD PAY - OLO TENDER               09/12/2020          1,759.36

General Ledger Entry     WORLD PAY - OLO AMEX                 09/12/2020            27.03

General Ledger Entry     AMEX                                 09/12/2020           514.37

General Ledger Entry     AMEX                                 09/13/2020           597.27

General Ledger Entry     WORLDPAY                             09/13/2020          7,920.89

General Ledger Entry     WORLD PAY - OLO TENDER               09/13/2020           635.01

General Ledger Entry     WORLD PAY - OLO AMEX                 09/13/2020            41.34

General Ledger Entry     Postmates Sales HCBEL 09.14.20       09/14/2020            66.10

General Ledger Entry     DoorDash Sales HCBEL 09.14.20        09/14/2020           380.89

General Ledger Entry     Postmates Sales HCBEL 09.14.20       09/14/2020            91.21

General Ledger Entry     WORLD PAY - OLO TENDER               09/14/2020           226.50

General Ledger Entry     AMEX                                 09/14/2020           326.91
                   Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020     Page 11 of 61



General Ledger Entry     WORLDPAY                             09/14/2020          4,287.13

General Ledger Entry     DoorDash Sales HCBEL 09.15.20        09/15/2020           594.14

General Ledger Entry     Postmates Sales HCBEL 09.15.20       09/15/2020            85.68

General Ledger Entry     AMEX                                 09/15/2020           574.54

General Ledger Entry     CASH DEPOSIT HCBEL                   09/15/2020          1,039.00

General Ledger Entry     WORLD PAY - OLO TENDER               09/15/2020           460.53

General Ledger Entry     WORLDPAY                             09/15/2020          5,090.67

General Ledger Entry     Unknown AMEX Variance HCBEL          09/16/2020   eft        9.50

General Ledger Entry     Unknown AMEX Variance HCBEL          09/16/2020   eft      19.59

General Ledger Entry     Unknown WORLDPAY Variance HCBEL      09/16/2020   eft        2.22

General Ledger Entry     Unknown WORLDPAY Variance HCBEL      09/16/2020   eft      16.02

General Ledger Entry     WORLD PAY - OLO AMEX                 09/16/2020            76.53

General Ledger Entry     WORLD PAY - OLO TENDER               09/16/2020           355.36

General Ledger Entry     WORLDPAY                             09/16/2020          6,255.73

General Ledger Entry     Postmates Sales HCBEL 09.16.20       09/16/2020            30.97

General Ledger Entry     AMEX                                 09/16/2020           187.38

General Ledger Entry     DoorDash Sales HCBEL 09.16.20        09/16/2020           871.45

General Ledger Entry     Unknown AMEX Variance HCBEL          09/17/2020   eft      10.99

General Ledger Entry     Unknown AMEX Variance HCBEL          09/17/2020   eft      11.35

General Ledger Entry     Unknown AMEX Variance HCBEL          09/17/2020   eft      14.90

General Ledger Entry     Unknown AMEX Variance HCBEL          09/17/2020   eft      10.13

General Ledger Entry     Unknown WORLDPAY Variance HCBEL      09/17/2020   eft        5.36

General Ledger Entry     Postmates Sales HCBEL 09.17.20       09/17/2020            52.66

General Ledger Entry     DoorDash Sales HCBEL 09.17.20        09/17/2020           257.87

General Ledger Entry     WORLD PAY - OLO TENDER               09/17/2020           655.01

General Ledger Entry     WORLDPAY                             09/17/2020          7,519.48

General Ledger Entry     AMEX                                 09/17/2020           276.95

General Ledger Entry     GRUBHUB Sales HCBEL 09.18.20         09/18/2020           763.94

General Ledger Entry     DoorDash Sales HCBEL 09.18.20        09/18/2020           180.18

General Ledger Entry     AMEX                                 09/19/2020           806.93

General Ledger Entry     WORLD PAY - OLO AMEX                 09/19/2020           116.81

General Ledger Entry     WORLDPAY                             09/19/2020         11,900.57

General Ledger Entry     WORLD PAY - OLO TENDER               09/19/2020          1,031.67

General Ledger Entry     AMEX                                 09/20/2020           665.80

General Ledger Entry     WORLDPAY                             09/20/2020          8,437.74

General Ledger Entry     WORLD PAY - OLO TENDER               09/20/2020           874.69

General Ledger Entry     WORLD PAY - OLO AMEX                 09/20/2020            12.60

General Ledger Entry     Postmates Sales HCBEL 09.21.20       09/21/2020            29.09

General Ledger Entry     AMEX                                 09/21/2020           657.79

General Ledger Entry     WORLDPAY                             09/21/2020          4,308.68

General Ledger Entry     WORLD PAY - OLO AMEX                 09/21/2020              2.56

General Ledger Entry     Postmates Sales HCBEL 09.21.20       09/21/2020            57.31

General Ledger Entry     Postmates Sales HCBEL 09.21.20       09/21/2020           429.37

General Ledger Entry     WORLD PAY - OLO TENDER               09/21/2020           307.91
                    Case:20-01947-jwb             Doc #:408-3 Filed: 12/01/2020             Page 12 of 61



General Ledger Entry       DoorDash Sales HCBEL 09.21.20        09/21/2020                    92.58

General Ledger Entry       Unknown WORLDPAY Variance HCBEL      09/22/2020         eft        20.10

General Ledger Entry       WORLDPAY                             09/22/2020                  5,460.64

General Ledger Entry       AMEX                                 09/22/2020                                  228.84

General Ledger Entry       WORLD PAY - OLO TENDER               09/22/2020                                  362.39

General Ledger Entry       DoorDash Sales HCBEL 09.22.20        09/22/2020                  1,151.63

General Ledger Entry       AMEX                                 09/23/2020                    12.07

General Ledger Entry       WORLDPAY                             09/23/2020                  5,644.79

General Ledger Entry       WORLD PAY - OLO TENDER               09/23/2020                   459.20

General Ledger Entry       WORLD PAY - OLO AMEX                 09/23/2020                    79.22

General Ledger Entry       DoorDash Sales HCBEL 09.23.20        09/23/2020                   459.14

General Ledger Entry       Unknown WORLDPAY Variance HCBEL      09/24/2020         eft          0.39

General Ledger Entry       WORLD PAY - OLO TENDER               09/24/2020                   486.15

General Ledger Entry       AMEX                                 09/24/2020                   460.59

General Ledger Entry       WORLDPAY                             09/24/2020                  6,702.14

General Ledger Entry       DoorDash Sales HCBEL 09.24.20        09/24/2020                   332.11

General Ledger Entry       Postmates Sales HCBEL 09.24.20       09/24/2020                    57.84

General Ledger Entry       Unknown AMEX Variance HCBEL          09/25/2020         eft        26.92

General Ledger Entry       DoorDash Sales HCBEL 09.25.20        09/25/2020                   331.35

General Ledger Entry       AMEX                                 09/25/2020                   812.60

General Ledger Entry       WORLD PAY - OLO TENDER               09/25/2020                   951.13

General Ledger Entry       GRUBHUB Sales HCBEL 09.25.20         09/25/2020                   801.67

General Ledger Entry       WORLDPAY                             09/25/2020                                9,787.62

General Ledger Entry       WORLD PAY - OLO AMEX                 09/25/2020                    60.31

General Ledger Entry       WORLDPAY                             09/26/2020                               12,446.21

General Ledger Entry       AMEX                                 09/26/2020                   541.18

General Ledger Entry       WORLD PAY - OLO AMEX                 09/26/2020                    59.54

General Ledger Entry       WORLD PAY - OLO TENDER               09/26/2020                  1,254.23

General Ledger Entry       WORLDPAY                             09/27/2020                  9,886.93

General Ledger Entry       AMEX                                 09/27/2020                   520.82

General Ledger Entry       WORLD PAY - OLO TENDER               09/27/2020                   866.28

General Ledger Entry       WORLD PAY - OLO AMEX                 09/27/2020                    93.59

Total Deposits                                                                           234,972.92     28,898.54




Checks and Charges
Name                       Memo                                Date          Check No       Cleared    Outstanding

General Ledger Entry       Interco CASH                         08/31/2020         eft     17,251.59

General Ledger Entry       Interco CASH                         09/01/2020         eft      1,484.00

Ice Town                                                        09/01/2020        EFT        556.50

General Ledger Entry       Interco CASH                         09/02/2020         eft      7,192.04

Imperial Beverage                                               09/02/2020        EFT        578.90

State of Michigan - MLCC                                        09/02/2020        EFT        668.59

Red Tap Solutions                                               09/02/2020        EFT        720.00

M4 C.I.C. LLC                                                   09/03/2020        EFT         95.00
                    Case:20-01947-jwb                   Doc #:408-3 Filed: 12/01/2020                     Page 13 of 61



Alliance Beverage Distributing LLC                                                09/03/2020       EFT    1,374.00

State of Michigan - MLCC                                                          09/03/2020       EFT     368.85

General Ledger Entry             Interco CASH                                     09/03/2020       eft    4,131.47

General Ledger Entry             Unknown AMEX Variance HCBEL                      09/03/2020       eft      12.27

General Ledger Entry             Unknown AMEX Variance HCBEL                      09/03/2020       eft        0.29

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                  09/03/2020       eft        1.20

General Ledger Entry             Unknown AMEX Variance HCBEL                      09/03/2020       eft        1.05

General Ledger Entry             WorldPay Monthly Charges - P9 2020               09/04/2020       eft    3,250.04

General Ledger Entry             Interco CASH                                     09/04/2020       eft    4,298.62

Henry A. Fox Sales Co.                                                            09/04/2020       EFT      84.00

Imperial Beverage                                                                 09/04/2020       EFT     583.90

General Ledger Entry             Vantiv Monthly Charges - P9 2020                 09/08/2020       eft     509.24

General Ledger Entry             Interco CASH                                     09/08/2020       eft   41,799.25

fintech                                                                           09/09/2020       EFT      37.32

General Ledger Entry             Interco CASH                                     09/09/2020       eft    5,676.12

West Side Beer Distributing                                                       09/10/2020       EFT     357.00

Alliance Beverage Distributing LLC                                                09/10/2020       EFT    1,375.00

General Ledger Entry             Interco CASH                                     09/10/2020       eft    5,061.36

General Ledger Entry             Unknown AMEX Variance HCBEL                      09/10/2020       eft      10.75

Imperial Beverage                                                                 09/11/2020       EFT     610.00

Henry A. Fox Sales Co.                                                            09/11/2020       EFT      84.00

General Ledger Entry             Interco CASH                                     09/11/2020       eft    7,330.18

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                  09/11/2020       eft        2.67

Imperial Beverage                                                                 09/14/2020       EFT      71.95

General Ledger Entry             Interco CASH                                     09/14/2020       eft   34,867.99

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                  09/14/2020       eft        6.60

General Ledger Entry             Mercantile Monthly Bank Charges - P9 2020        09/15/2020       eft      91.47

General Ledger Entry             Unknown AMEX Variance HCBEL                      09/15/2020       eft      12.69

General Ledger Entry             Interco CASH                                     09/15/2020       eft    6,115.35

General Ledger Entry             Unknown AMEX Variance HCBEL                      09/16/2020       eft      13.95

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                  09/16/2020       eft        3.18

General Ledger Entry             Interco CASH                                     09/16/2020       eft    6,498.65

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                  09/16/2020       eft      10.17

West Side Beer Distributing                                                       09/17/2020       EFT     501.60

General Ledger Entry             Unknown AMEX Variance HCBEL                      09/17/2020       eft        4.55

M4 C.I.C. LLC                                                                     09/17/2020       EFT     490.00

Alliance Beverage Distributing LLC                                                09/17/2020       EFT    1,734.60

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                  09/17/2020       eft        1.45

General Ledger Entry             Interco CASH                                     09/17/2020       eft    4,855.95

Michigan Dept of Treasury                                                         09/17/2020     10026               11,068.57

General Ledger Entry             Positive Solutions Support - Monthly Transact on P 09/18/2020     eft     449.16

Henry A. Fox Sales Co.                                                            09/18/2020       EFT     525.00

Imperial Beverage                                                                 09/18/2020       EFT    1,173.90

General Ledger Entry             Interco CASH                                     09/18/2020       eft    6,567.38
                    Case:20-01947-jwb                 Doc #:408-3 Filed: 12/01/2020       Page 14 of 61



West Side Beer Distributing                                         09/18/2020   EFT       358.00

General Ledger Entry             Unknown WORLDPAY Variance HCBEL    09/19/2020   eft          3.86

Restaurant Technologies, Inc                                        09/21/2020   EFT      1,170.87

General Ledger Entry             Unknown WORLDPAY Variance HCBEL    09/21/2020   eft          0.58

General Ledger Entry             Unknown AMEX Variance HCBEL        09/21/2020   eft          9.57

General Ledger Entry             Interco CASH                       09/21/2020   eft     35,120.13

General Ledger Entry             Unknown WORLDPAY Variance HCBEL    09/21/2020   eft        18.26

General Ledger Entry             Interco CASH                       09/22/2020   eft      6,804.74

West Side Beer Distributing                                         09/22/2020   EFT       149.00

State of Michigan - MLCC                                            09/23/2020   EFT       660.70

General Ledger Entry             Unknown WORLDPAY Variance HCBEL    09/23/2020   eft          4.77

General Ledger Entry             Interco CASH                       09/23/2020   eft      6,205.78

State of Michigan - MLCC                                            09/24/2020   EFT       196.98

Imperial Beverage                                                   09/24/2020   EFT       255.00

West Side Beer Distributing                                         09/24/2020   EFT       239.00

Alliance Beverage Distributing LLC                                  09/24/2020   EFT       269.40

General Ledger Entry             Unknown WORLDPAY Variance HCBEL    09/24/2020   eft          2.01

General Ledger Entry             Interco CASH                       09/24/2020   eft      5,619.77

General Ledger Entry             Unknown AMEX Variance HCBEL        09/25/2020   eft          1.28

General Ledger Entry             Interco CASH                       09/25/2020   eft      8,194.43

Henry A. Fox Sales Co.                                              09/25/2020   EFT       188.00

Total Checks and Charges                                                               234,972.92    11,068.57
                                           Case:20-01947-jwb             Doc #:408-3 Filed: 12/01/2020               Page 15 of 61

                                                    Return Service Requested                                            Page:             1 of 4
                                                                                                                        Statement Date: 09/30/2020
                                                                                                                        Primary Account: XXXXXX0451
                                                                         07001
                                                                                                                        Documents:       0

                                                                                                                        Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-19498-0001




                                                                                                                      E
                                                            HOPCAT - HOLLAND, LLC                              <T> 30-0
                                                            35 OAKES ST SW STE 400                                    0
                                                            GRAND RAPIDS, MI 49503                                    0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                           Account: XXXXXX0451
                               Last Statement     Previous Balance        This Statement    Current Balance         Total Credits      Total Debits
                                  08/31/20              0.00                     09/30/20        0.00           158,031.67 (120)      158,031.67 (50)


                              CREDITS
                              Date Description                                                                                                Amount
                              09/01   American Express Settlement XXXXXX2107                                                                    410.89
                              09/01   Doordash, Inc. West 8th S St-A6h4q9s7j0v8                                                                 708.04
                              09/01   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      862.39
                              09/01   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             1,913.11
                              09/02   American Express Settlement XXXXXX2107                                                                    165.63
                              09/02   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      462.85
                              09/02   Doordash, Inc. West 8th S St-P1j2w6b6i0w4                                                                 550.02
                              09/02   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             1,862.83
                              09/03   Postmates Inc. 1250 Sep 1 St-J3k8c0l0m5v3                                                                  72.59
                              09/03   American Express Settlement XXXXXX2107                                                                    153.69
                              09/03   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      177.37
                              09/03   Doordash, Inc. West 8th S St-W2x9x1n0d4y9                                                                 559.49
                              09/03   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             2,772.40
                              09/04   Postmates Inc. 1250 Sep 2 St-B1b7c9g7c3a0                                                                  81.17
                              09/04   American Express Settlement XXXXXX2107                                                                    146.63
                              09/04   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      147.88
                              09/04   Doordash, Inc. West 8th S St-G9y5t9l1z1x3                                                                 735.67
                              09/04   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             3,672.93
                              09/08   Postmates Inc. 1250 Sep 3 St-O2k9d9i8c7n9                                                                  14.84
                              09/08   Postmates Inc. 1250 Sep 6 St-M3p0j5r0b8q7                                                                  73.49
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      208.62
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      248.88
                              09/08   American Express Settlement XXXXXX2107                                                                    269.62
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      279.27
                              09/08   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      299.03
                              09/08   Doordash, Inc. West 8th S St-G0z8v5n8o7o8                                                                 369.44
                              09/08   American Express Settlement XXXXXX2107                                                                    432.25
                              09/08   American Express Settlement XXXXXX2107                                                                    473.27
                              09/08   Doordash, Inc. West 8th S St-C3y3u8u6b9y4                                                                 807.08
                              09/08   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             4,129.94
                              09/08   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             7,425.70
                              09/08   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             7,735.84
                              09/08   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                     Hop                             7,915.02
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 16 of 61
                                           Case:20-01947-jwb          Doc #:408-3 Filed: 12/01/2020                   Page 17 of 61
                                                                             HOPCAT - HOLLAND, LLC                          Page:            3 of 4
                                                                             35 OAKES ST SW STE 400
                                                                             GRAND RAP DS, MI 49503                         Statement Date: 09/30/2020
                                                                                                                            Primary Account: XXXXXX0451




                               CREDITS (Continued)
MGMCSTMTN 201001-19498-0003




                              Date Description                                                                                                Amount
                              09/23   Doordash, Inc. West 8th S St-S2t6m8j0g7v4                                                                 723.16
                              09/23   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                      Hop                            2,015.06
                              09/24   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                       37.27
                              09/24   American Express Settlement XXXXXX2107                                                                    192.79
                              09/24   Doordash, Inc. West 8th S St-Q4a3q1h2f8f1                                                                 498.22
                              09/24   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                      Hop                            3,306.03
                              09/25   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      141.10
                              09/25   American Express Settlement XXXXXX2107                                                                    190.32
                              09/25   Doordash, Inc. West 8th S St-J0o8n3p8c8n7                                                                 606.99
                              09/25   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                      Hop                            3,428.85
                              09/28   Postmates Inc. 1250 Sep 2 St-Z8a0r5x9l9g0                                                                  55.01
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      111.57
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      247.46
                              09/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      344.26
                              09/28   Doordash, Inc. West 8th S St-W7d4b0j6u5r4                                                                 431.69
                              09/28   American Express Settlement XXXXXX2107                                                                    455.31
                              09/28   American Express Settlement XXXXXX2107                                                                  1,058.09
                              09/28   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                      Hop                            6,904.71
                              09/28   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                      Hop                            9,682.90
                              09/29   Postmates Inc. 1250 Sep 2 St-Y4n8y5d8g0j4                                                                  36.72
                              09/29   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      488.67
                              09/29   Doordash, Inc. West 8th S St-Q9u4j0p1k3j5                                                                 655.22
                              09/29   Transfer From Coml Analysis Ck Account                                                                  1,471.28
                              09/29   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                      Hop                            6,675.29
                              09/30   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                      275.08
                              09/30   American Express Settlement XXXXXX2107                                                                    339.38
                              09/30   Doordash, Inc. West 8th S St-O5s0n1g7g8y2                                                                 681.77
                              09/30   Comb. Dep. 5/3 Bankcard Sys 5/3 Bankcard Comb. Dep.                      Hop                            1,039.52

                               CHECKS
                               Date      Check No      Amount         Date         Check No           Amount         Date      Check No     Amount
                              09/29       10018        8,527.18
                              * Indicates a Gap in Check Number Sequence

                               DEBITS
                              Date Description                                                                                                Amount
                              09/01   Restaurant Equip Cons Coll                                                                                514.10
                              09/01   Transfer To Coml Analysis Ck Account                                                                    3,380.33
                              09/02   Transfer To Coml Analysis Ck Account                                                                    3,041.33
                              09/03   M4 C.i.c, Llc Fintecheft XX-XXX7132                                                                       150.00
                              09/03   Transfer To Coml Analysis Ck Account                                                                      150.02
                              09/03   State Of Michnws Liquorsale #xxxxx4628                                                                    357.30
                              09/03   Alliance Beverag Fintecheft XX-XXX7132                                                                    745.00
                              09/03   Cred Fees 5/3 Bankcard Sys 5/3 Bankcard Cred Fees                 Hop                                   2,333.22
                              09/04   Imperial Beverag Fintecheft XX-XXX7132                                                                    389.00
                              09/04   Transfer To Coml Analysis Ck Account                                                                    4,395.28
                              09/08   Billng Vantiv_intg_pymt Merch Bankcard        Hopcat Holland - Ecomm                                      254.26
                              09/08   Henry A. Fox Sal Fintecheft XX-XXX7132                                                                    271.00
                              09/08   Transfer To Coml Analysis Ck Account                                                                   30,157.03
                              09/09   Fintech.net Fintecheft XX-XXX7132                                                                          37.32
                              09/09   Imperial Beverag Fintecheft XX-XXX7132                                                                    180.00
                              09/09   State Of Michgwl Liquorsale #xxxxx9336                                                                    184.14
                              09/09   Fifth Third Ach Mps Billng 08965q                                                                         851.47
                              09/09   Transfer To Coml Analysis Ck Account                                                                    1,567.24
                              09/10   State Of Michnws Liquorsale #xxxxx6604                                                                    223.18
                              09/10   Alliance Beverag Fintecheft XX-XXX7132                                                                    844.00
                                           Case:20-01947-jwb         Doc #:408-3 Filed: 12/01/2020                 Page 18 of 61
                                                                          HOPCAT - HOLLAND, LLC                       Page:            4 of 4
                                                                          35 OAKES ST SW STE 400
                                                                          GRAND RAP DS, MI 49503                      Statement Date: 09/30/2020
                                                                                                                      Primary Account: XXXXXX0451




                              DEBITS (Continued)
MGMCSTMTN 201001-19498-0004




                              Date Description                                                                                          Amount
                              09/10   Transfer To Coml Analysis Ck Account                                                              2,761.28
                              09/11   Imperial Beverag Fintecheft XX-XXX7132                                                              649.00
                              09/11   Transfer To Coml Analysis Ck Account                                                              2,956.59
                              09/14   Henry A. Fox Sal Fintecheft XX-XXX7132                                                               84.00
                              09/14   Transfer To Coml Analysis Ck Account                                                             20,542.61
                              09/15   Commercial Service Charge                                                                            90.12
                              09/15   Transfer To Coml Analysis Ck Account                                                              4,069.90
                              09/16   Transfer To Coml Analysis Ck Account                                                              1,966.08
                              09/17   Comb. Exc. 5/3 Bankcard Sys Worldpay Comb. Exc.                        Hop                           39.22
                              09/17   Alliance Beverag Fintecheft XX-XXX7132                                                              387.00
                              09/17   Transfer To Coml Analysis Ck Account                                                              3,602.83
                              09/18   Imperial Beverag Fintecheft XX-XXX7132                                                              688.90
                              09/18   Transfer To Coml Analysis Ck Account                                                              3,576.52
                              09/21   Henry A. Fox Sal Fintecheft XX-XXX7132                                                              313.00
                              09/21   Restaurant Techn Eft Draft                                                                        1,005.63
                              09/21   Transfer To Coml Analysis Ck Account                                                             20,171.71
                              09/22   State Of Michgwl Liquorsale #xxxxx0071                                                              156.76
                              09/22   Imperial Beverag Fintecheft XX-XXX7132                                                              180.00
                              09/22   Transfer To Coml Analysis Ck Account                                                              2,300.08
                              09/23   State Of Michnws Liquorsale #xxxxx4933                                                              218.73
                              09/23   Transfer To Coml Analysis Ck Account                                                              2,890.99
                              09/24   Imperial Beverag Fintecheft XX-XXX7132                                                              480.95
                              09/24   Alliance Beverag Fintecheft XX-XXX7132                                                              526.00
                              09/24   Transfer To Coml Analysis Ck Account                                                              3,027.36
                              09/25   Mervenne Beverag Fintecheft XX-XXX7132                                                              348.00
                              09/25   Transfer To Coml Analysis Ck Account                                                              4,019.26
                              09/28   Transfer To Coml Analysis Ck Account                                                             19,291.00
                              09/29   Red Tap Draught Sale                                                                                800.00
                              09/30   Transfer To Coml Analysis Ck Account                                                              2,335.75

                              DAILY BALANCE
                                Date                  Balance            Date                      Balance         Date            Balance
                                 09/01                                  09/11                                      09/22
                                 09/02                                  09/14                                      09/23
                                 09/03                                  09/15                                      09/24
                                 09/04                                  09/16                                      09/25
                                 09/08                                  09/17                                      09/28
                                 09/09                                  09/18                                      09/29
                                 09/10                                  09/21                                      09/30
                   Case:20-01947-jwb                Doc #:408-3 Filed: 12/01/2020                    Page 19 of 61




                                   BarFly Ventures
                                 Reconciliation Report
                                              As Of 09/27/2020
                           Account: HC Holland Mercantile Checking Account
Statement Ending Balance                                                                                    0.00

Deposits in Transit                                                                                    25,427.32

Outstanding Checks and Charges                                                                         -8,527.18

Adjusted Bank Balance                                                                                  16,900.14



Book Balance                                                                                           16,900.14

Adjustments*                                                                                                0.00

Adjusted Book Balance                                                                                  16,900.14




                             Total Checks and Charges Cleared    151,468.43 Total Deposits Cleared    151,468.43




Deposits
Name                         Memo                               Date            Doc No      Cleared    In Transit

General Ledger Entry         AMEX                               07/01/2020                                 66.12

General Ledger Entry         WORLD PAY - OLO AMEX               07/14/2020                                 27.03

General Ledger Entry         WORLD PAY - OLO AMEX               08/02/2020                                 49.52

General Ledger Entry         AMEX                               08/06/2020                                279.03

General Ledger Entry         WORLD PAY - OLO TENDER             08/06/2020                   137.77

General Ledger Entry         AMEX                               08/08/2020                                 50.43

General Ledger Entry         WORLD PAY - OLO AMEX               08/10/2020                    48.26

General Ledger Entry         WORLD PAY - OLO AMEX               08/22/2020                                 32.07

General Ledger Entry         WORLD PAY - OLO TENDER             08/24/2020                   492.28

General Ledger Entry         AMEX                               08/25/2020                   580.44

General Ledger Entry         WORLD PAY - OLO TENDER             08/25/2020                                207.70

General Ledger Entry         AMEX                               08/27/2020                    54.38

General Ledger Entry         WORLD PAY - OLO TENDER             08/28/2020                   819.11

General Ledger Entry         AMEX                               08/28/2020                   455.26

General Ledger Entry         WORLDPAY                           08/28/2020                 5,812.35

General Ledger Entry         WORLD PAY - OLO TENDER             08/29/2020                   874.55

General Ledger Entry         WORLDPAY                           08/29/2020                10,320.85

General Ledger Entry         AMEX                               08/30/2020                   413.48

General Ledger Entry         WORLDPAY                           08/30/2020                 5,595.11

General Ledger Entry         WORLD PAY - OLO AMEX               08/31/2020                    78.97

General Ledger Entry         WORLDPAY                           08/31/2020                 1,913.11

General Ledger Entry         AMEX                               08/31/2020                    92.71

General Ledger Entry         Postmates Sales HCHOL 08.31.20     08/31/2020                    63.18
                   Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020        Page 20 of 61



General Ledger Entry     Postmates Sales HCHOL 08.31.20    08/31/2020           33.37

General Ledger Entry     WORLD PAY - OLO TENDER            08/31/2020          177.37

General Ledger Entry     DoorDash Sales HCHOL 08.31.20     08/31/2020          150.21

General Ledger Entry     Unknown WORLDPAY Variance HCHOL   09/01/2020   eft      0.06

General Ledger Entry     DoorDash Sales HCHOL 09.01.20     09/01/2020          708.04

General Ledger Entry     AMEX                              09/01/2020          138.50

General Ledger Entry     WORLD PAY - OLO AMEX              09/01/2020                     20.61

General Ledger Entry     WORLDPAY                          09/01/2020         1,862.83

General Ledger Entry     WORLD PAY - OLO TENDER            09/01/2020          147.88

General Ledger Entry     Unknown AMEX Variance HCHOL       09/02/2020   eft     31.82

General Ledger Entry     WORLD PAY - OLO TENDER            09/02/2020          208.62

General Ledger Entry     WORLDPAY                          09/02/2020         2,772.40

General Ledger Entry     AMEX                              09/02/2020          151.68

General Ledger Entry     DoorDash Sales HCHOL 09.02.20     09/02/2020          550.02

General Ledger Entry     Unknown WORLDPAY Variance HCHOL   09/03/2020   eft      7.59

General Ledger Entry     Unknown AMEX Variance HCHOL       09/03/2020   eft     13.95

General Ledger Entry     AMEX                              09/03/2020                    278.23

General Ledger Entry     WORLDPAY                          09/03/2020         3,672.93

General Ledger Entry     WORLD PAY - OLO TENDER            09/03/2020          299.03

General Ledger Entry     DoorDash Sales HCHOL 09.03.20     09/03/2020          559.49

General Ledger Entry     Postmates Sales HCHOL 09.03.20    09/03/2020           72.59

General Ledger Entry     Unknown AMEX Variance HCHOL       09/04/2020   eft     15.19

General Ledger Entry     Unknown AMEX Variance HCHOL       09/04/2020   eft      8.86

General Ledger Entry     AMEX                              09/04/2020                    282.41

General Ledger Entry     Postmates Sales HCHOL 09.04.20    09/04/2020           81.17

General Ledger Entry     DoorDash Sales HCHOL 09.04.20     09/04/2020          735.67

General Ledger Entry     WORLD PAY - OLO TENDER            09/04/2020          279.27

General Ledger Entry     WORLD PAY - OLO AMEX              09/04/2020           14.58

General Ledger Entry     WORLDPAY                          09/04/2020         7,425.70

General Ledger Entry     Unknown AMEX Variance HCHOL       09/05/2020   eft      1.93

General Ledger Entry     WORLDPAY                          09/05/2020         7,915.02

General Ledger Entry     WORLD PAY - OLO TENDER            09/05/2020          248.88

General Ledger Entry     AMEX                              09/05/2020          192.34

General Ledger Entry     WORLD PAY - OLO TENDER            09/06/2020          393.01

General Ledger Entry     AMEX                              09/06/2020          439.26

General Ledger Entry     WORLD PAY - OLO AMEX              09/06/2020                      7.26

General Ledger Entry     WORLDPAY                          09/06/2020         7,735.84

General Ledger Entry     AMEX                              09/07/2020          207.71

General Ledger Entry     WORLD PAY - OLO AMEX              09/07/2020                     30.21

General Ledger Entry     WORLD PAY - OLO TENDER            09/07/2020          210.77

General Ledger Entry     WORLDPAY                          09/07/2020         4,129.94

General Ledger Entry     WORLDPAY                          09/08/2020         1,561.88

General Ledger Entry     WORLD PAY - OLO TENDER            09/08/2020          178.61

General Ledger Entry     Postmates Sales HCHOL 09.08.20    09/08/2020           73.49
                   Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020       Page 21 of 61



General Ledger Entry     Postmates Sales HCHOL 09.08.20   09/08/2020           14.84

General Ledger Entry     DoorDash Sales HCHOL 09.08.20    09/08/2020          807.08

General Ledger Entry     DoorDash Sales HCHOL 09.08.20    09/08/2020          369.44

General Ledger Entry     AMEX                             09/09/2020                    102.60

General Ledger Entry     WORLD PAY - OLO TENDER           09/09/2020          401.37

General Ledger Entry     DoorDash Sales HCHOL 09.09.20    09/09/2020          584.94

General Ledger Entry     Postmates Sales HCHOL 09.09.20   09/09/2020           54.67

General Ledger Entry     WORLDPAY                         09/09/2020         2,950.43

General Ledger Entry     WORLD PAY - OLO TENDER           09/10/2020          230.43

General Ledger Entry     AMEX                             09/10/2020                    482.80

General Ledger Entry     DoorDash Sales HCHOL 09.10.20    09/10/2020          667.26

General Ledger Entry     WORLDPAY                         09/10/2020         2,863.67

General Ledger Entry     Unknown AMEX Variance HCHOL      09/11/2020   eft      9.18

General Ledger Entry     AMEX                             09/11/2020                    110.66

General Ledger Entry     WORLDPAY                         09/11/2020         5,747.86

General Ledger Entry     WORLD PAY - OLO TENDER           09/11/2020          306.17

General Ledger Entry     DoorDash Sales HCHOL 09.11.20    09/11/2020          464.23

General Ledger Entry     WORLD PAY - OLO TENDER           09/12/2020          723.48

General Ledger Entry     AMEX                             09/12/2020                    284.70

General Ledger Entry     WORLD PAY - OLO AMEX             09/12/2020                     72.83

General Ledger Entry     WORLDPAY                         09/12/2020         7,978.65

General Ledger Entry     WORLD PAY - OLO TENDER           09/13/2020          672.80

General Ledger Entry     AMEX                             09/13/2020          260.44

General Ledger Entry     WORLDPAY                         09/13/2020         4,531.06

General Ledger Entry     WORLD PAY - OLO TENDER           09/14/2020          121.12

General Ledger Entry     AMEX                             09/14/2020                     49.69

General Ledger Entry     Postmates Sales HCHOL 09.14.20   09/14/2020           34.83

General Ledger Entry     DoorDash Sales HCHOL 09.14.20    09/14/2020          386.57

General Ledger Entry     CASH DEPOSIT HCHOL               09/14/2020                    131.00

General Ledger Entry     WORLDPAY                         09/14/2020         2,184.88

General Ledger Entry     Postmates Sales HCHOL 09.14.20   09/14/2020           20.89

General Ledger Entry     Postmates Sales HCHOL 09.14.20   09/14/2020           69.56

General Ledger Entry     AMEX                             09/15/2020                    116.31

General Ledger Entry     WORLD PAY - OLO TENDER           09/15/2020          219.70

General Ledger Entry     WORLDPAY                         09/15/2020          999.47

General Ledger Entry     DoorDash Sales HCHOL 09.15.20    09/15/2020          950.91

General Ledger Entry     Postmates Sales HCHOL 09.15.20   09/15/2020           48.10

General Ledger Entry     CASH DEPOSIT HCHOL               09/16/2020                      9.00

General Ledger Entry     Postmates Sales HCHOL 09.16.20   09/16/2020           80.89

General Ledger Entry     AMEX                             09/16/2020          192.86

General Ledger Entry     WORLD PAY - OLO TENDER           09/16/2020          267.80

General Ledger Entry     WORLDPAY                         09/16/2020         3,223.38

General Ledger Entry     DoorDash Sales HCHOL 09.16.20    09/16/2020          245.73

General Ledger Entry     WORLDPAY                         09/17/2020         3,413.05
                   Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020       Page 22 of 61



General Ledger Entry     AMEX                             09/17/2020          192.94

General Ledger Entry     DoorDash Sales HCHOL 09.17.20    09/17/2020          572.12

General Ledger Entry     WORLD PAY - OLO TENDER           09/17/2020          208.30

General Ledger Entry     DoorDash Sales HCHOL 09.18.20    09/18/2020          365.18

General Ledger Entry     WORLDPAY                         09/18/2020         6,252.91

General Ledger Entry     WORLD PAY - OLO TENDER           09/18/2020          613.39

General Ledger Entry     AMEX                             09/18/2020          130.77

General Ledger Entry     WORLD PAY - OLO AMEX             09/18/2020                       0.80

General Ledger Entry     Unknown AMEX Variance HCHOL      09/19/2020   eft      0.86

General Ledger Entry     AMEX                             09/19/2020          471.34

General Ledger Entry     WORLDPAY                         09/19/2020         9,430.44

General Ledger Entry     WORLD PAY - OLO AMEX             09/19/2020           11.66

General Ledger Entry     WORLD PAY - OLO TENDER           09/19/2020                     345.36

General Ledger Entry     AMEX                             09/20/2020           23.01

General Ledger Entry     WORLD PAY - OLO AMEX             09/20/2020           58.30

General Ledger Entry     WORLDPAY                         09/20/2020         3,633.24

General Ledger Entry     WORLD PAY - OLO TENDER           09/20/2020          272.53

General Ledger Entry     WORLDPAY                         09/21/2020         1,392.64

General Ledger Entry     WORLD PAY - OLO TENDER           09/21/2020           37.27

General Ledger Entry     AMEX                             09/21/2020          101.99

General Ledger Entry     Postmates Sales HCHOL 09.21.20   09/21/2020           16.42

General Ledger Entry     DoorDash Sales HCHOL 09.21.20    09/21/2020          285.66

General Ledger Entry     WORLD PAY - OLO TENDER           09/22/2020          141.10

General Ledger Entry     WORLDPAY                         09/22/2020         2,015.06

General Ledger Entry     AMEX                             09/22/2020          199.61

General Ledger Entry     DoorDash Sales HCHOL 09.22.20    09/22/2020          721.66

General Ledger Entry     Postmates Sales HCHOL 09.22.20   09/22/2020          108.39

General Ledger Entry     WORLDPAY                         09/23/2020         3,306.03

General Ledger Entry     AMEX                             09/23/2020          179.46

General Ledger Entry     DoorDash Sales HCHOL 09.23.20    09/23/2020          723.16

General Ledger Entry     WORLD PAY - OLO AMEX             09/23/2020                      17.76

General Ledger Entry     WORLD PAY - OLO TENDER           09/23/2020                     247.46

General Ledger Entry     Unknown AMEX Variance HCHOL      09/24/2020   eft      1.67

General Ledger Entry     DoorDash Sales HCHOL 09.24.20    09/24/2020          498.22

General Ledger Entry     WORLD PAY - OLO TENDER           09/24/2020          111.57

General Ledger Entry     AMEX                             09/24/2020          397.42

General Ledger Entry     WORLD PAY - OLO AMEX             09/24/2020                      72.52

General Ledger Entry     WORLDPAY                         09/24/2020         3,428.85

General Ledger Entry     Unknown AMEX Variance HCHOL      09/25/2020   eft      6.26

General Ledger Entry     DoorDash Sales HCHOL 09.25.20    09/25/2020          606.99

General Ledger Entry     WORLD PAY - OLO TENDER           09/25/2020          344.26

General Ledger Entry     WORLDPAY                         09/25/2020                    6,904.71

General Ledger Entry     AMEX                             09/25/2020          480.33

General Ledger Entry     WORLDPAY                         09/26/2020                    9,682.90
                    Case:20-01947-jwb                   Doc #:408-3 Filed: 12/01/2020                    Page 23 of 61



General Ledger Entry             AMEX                                 09/26/2020                   614.58

General Ledger Entry             WORLD PAY - OLO TENDER               09/26/2020                                  488.67

General Ledger Entry             WORLD PAY - OLO TENDER               09/27/2020                                  275.08

General Ledger Entry             AMEX                                 09/27/2020                   255.79

General Ledger Entry             WORLDPAY                             09/27/2020                                4,701.85

Total Deposits                                                                                 151,468.43     25,427.32




Checks and Charges
Name                             Memo                                 Date         Check No       Cleared    Outstanding

General Ledger Entry             Interco CASH                         08/31/2020         eft     24,219.68

Henry A. Fox Sales Co.                                                08/31/2020        EFT         84.00

Ice Town                                                              09/01/2020        EFT        514.10

General Ledger Entry             Interco CASH                         09/01/2020         eft      3,380.33

General Ledger Entry             Unknown WORLDPAY Variance HCHOL      09/01/2020         eft          0.23

General Ledger Entry             Unknown AMEX Variance HCHOL          09/02/2020         eft          2.59

General Ledger Entry             Interco CASH                         09/02/2020         eft      3,041.33

General Ledger Entry             Unknown WORLDPAY Variance HCHOL      09/02/2020         eft        12.16

General Ledger Entry             Unknown WORLDPAY Variance HCHOL      09/02/2020         eft          5.36

State of Michigan - MLCC                                              09/03/2020        EFT        357.30

Alliance Beverage Distributing LLC                                    09/03/2020        EFT        745.00

M4 C.I.C. LLC                                                         09/03/2020        EFT        150.00

General Ledger Entry             Interco CASH                         09/03/2020         eft       150.02

Imperial Beverage                                                     09/04/2020        EFT        389.00

General Ledger Entry             Interco CASH                         09/04/2020         eft      4,395.28

General Ledger Entry             WorldPay Monthly Charges - P9 2020   09/04/2020         eft       851.47

General Ledger Entry             WorldPay Monthly Charges - P9 2020   09/04/2020         eft      2,333.22

Henry A. Fox Sales Co.                                                09/08/2020        EFT        271.00

General Ledger Entry             Vantiv Monthly Charges - P9 2020     09/08/2020         eft       254.26

General Ledger Entry             Interco CASH                         09/08/2020         eft     30,157.03

General Ledger Entry             Unknown AMEX Variance HCHOL          09/08/2020         eft          1.74

fintech                                                               09/09/2020        EFT         37.32

State of Michigan - MLCC                                              09/09/2020        EFT        184.14

Imperial Beverage                                                     09/09/2020        EFT        180.00

General Ledger Entry             Interco CASH                         09/09/2020         eft      1,567.24

Alliance Beverage Distributing LLC                                    09/10/2020        EFT        844.00

State of Michigan - MLCC                                              09/10/2020        EFT        223.18

General Ledger Entry             Unknown AMEX Variance HCHOL          09/10/2020         eft          7.01

General Ledger Entry             Interco CASH                         09/10/2020         eft      2,761.28

Imperial Beverage                                                     09/11/2020        EFT        649.00

General Ledger Entry             Interco CASH                         09/11/2020         eft      2,956.59

General Ledger Entry             Unknown AMEX Variance HCHOL          09/12/2020         eft          0.28

General Ledger Entry             Unknown AMEX Variance HCHOL          09/13/2020         eft          2.91

General Ledger Entry             Interco CASH                         09/14/2020         eft     20,542.61

Henry A. Fox Sales Co.                                                09/14/2020        EFT         84.00
                    Case:20-01947-jwb                  Doc #:408-3 Filed: 12/01/2020                      Page 24 of 61



General Ledger Entry             Interco CASH                             09/15/2020      eft      4,069.90

General Ledger Entry             Unknown AMEX Variance HCHOL              09/15/2020      eft        13.34

General Ledger Entry             Mercantile Monthly Bank Charges - P9 2020 09/15/2020     eft        90.12

General Ledger Entry             Interco CASH                             09/16/2020      eft      1,966.08

General Ledger Entry             Unknown AMEX Variance HCHOL              09/16/2020      eft          3.49

General Ledger Entry             Unknown AMEX Variance HCHOL              09/16/2020      eft          0.64

General Ledger Entry             Interco CASH                             09/17/2020      eft      3,602.83

General Ledger Entry             Unknown AMEX Variance HCHOL              09/17/2020      eft          3.14

General Ledger Entry             Unknown WORLDPAY Variance HCHOL          09/17/2020      eft        39.22

Alliance Beverage Distributing LLC                                        09/17/2020      EFT       387.00

Michigan Dept of Treasury                                                 09/17/2020    10018                 8,527.18

Imperial Beverage                                                         09/18/2020      EFT       688.90

General Ledger Entry             Unknown AMEX Variance HCHOL              09/18/2020      eft          0.18

General Ledger Entry             Interco CASH                             09/18/2020      eft      3,576.52

General Ledger Entry             Unknown AMEX Variance HCHOL              09/19/2020      eft          5.74

General Ledger Entry             Unknown AMEX Variance HCHOL              09/20/2020      eft          0.41

Restaurant Technologies, Inc                                              09/21/2020      EFT      1,005.63

Henry A. Fox Sales Co.                                                    09/21/2020      EFT       313.00

General Ledger Entry             Interco CASH                             09/21/2020      eft     20,171.71

State of Michigan - MLCC                                                  09/22/2020      EFT       156.76

Imperial Beverage                                                         09/22/2020      EFT       180.00

General Ledger Entry             Interco CASH                             09/22/2020      eft      2,300.08

General Ledger Entry             Unknown WORLDPAY Variance HCHOL          09/22/2020      eft          4.77

State of Michigan - MLCC                                                  09/23/2020      EFT       218.73

General Ledger Entry             Interco CASH                             09/23/2020      eft      2,890.99

General Ledger Entry             Unknown AMEX Variance HCHOL              09/23/2020      eft          5.29

General Ledger Entry             Unknown WORLDPAY Variance HCHOL          09/24/2020      eft          8.44

Imperial Beverage                                                         09/24/2020      EFT       480.95

Alliance Beverage Distributing LLC                                        09/24/2020      EFT       526.00

General Ledger Entry             Interco CASH                             09/24/2020      eft      3,027.36

Mervenne Beverage, Inc.                                                   09/25/2020      EFT       348.00

General Ledger Entry             Unknown AMEX Variance HCHOL              09/25/2020      eft          9.29

General Ledger Entry             Interco CASH                             09/25/2020      eft      4,019.26

Total Checks and Charges                                                                        151,468.43    8,527.18
                                             Case:20-01947-jwb                  Doc #:408-3 Filed: 12/01/2020                Page 25 of 61

                                                           Return Service Requested                                                Page:             1 of 2
                                                                                                                                   Statement Date: 09/30/2020
                                                                                                                                   Primary Account: XXXXXX4153
                                                                                07001
                                                                                                                                   Documents:       0

                                                                                                                                   Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-19579-0001




                                                                                                                                 E
                                                                   BARFLY VENTURES, LLC                                   <T> 30-0
                                                                   BARFLY SITE CHECKING                                          0
                                                                   35 OAKES ST SW STE 400                                        0
                                                                   GRAND RAPIDS, MI 49503




                               COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                                    Account: XXXXXX4153
                                Last Statement           Previous Balance        This Statement         Current Balance     Total Credits          Total Debits
                                      08/31/20              36,883.04                   09/30/20          48,976.96         195,000.00 (5)        182,906.08 (24)


                               CREDITS
                              Date Description                                                                                                            Amount
                              09/01    Internet Transfer From Coml Analysis Ck XXXXXX4777 On 9/01/20 At 14:05                                           35,000.00
                              09/09    Internet Transfer From Coml Analysis Ck XXXXXX4777 On 9/09/20 At 8:49                                            45,000.00
                              09/15    Internet Transfer From Coml Analysis Ck XXXXXX4777 On 9/15/20 At 15:18                                           25,000.00
                              09/23    Internet Transfer From Coml Analysis Ck XXXXXX4777 On 9/23/20 At 10:54                                           50,000.00
                              09/30    Internet Transfer From Coml Analysis Ck XXXXXX4777 On 9/30/20 At 15:11                                           40,000.00

                               CHECKS
                               Date        Check No          Amount              Date        Check No      Amount           Date       Check No        Amount
                              09/25              527 *         225.00           09/08          1036 *         30.00        09/22        1040              30.00
                              09/30              711 *         240.00           09/08          1039           38.00        09/28        1041              30.00
                              * Indicates a Gap in Check Number Sequence

                               DEBITS
                              Date Description                                                                                                            Amount
                              09/02    Withdrawal                                                                                                       24,658.00
                              09/03    Withdrawal                                                                                                        7,524.00
                              09/03    Withdrawal                                                                                                        8,785.00
                              09/08    Withdrawal                                                                                                        7,813.00
                              09/08    Withdrawal                                                                                                        8,692.00
                              09/09    Withdrawal                                                                                                       27,502.00
                              09/14    Withdrawal                                                                                                        5,820.00
                              09/15    Commercial Service Charge                                                                                            17.08
                              09/15    Withdrawal                                                                                                        7,047.00
                              09/16    Withdrawal                                                                                                        2,853.00
                              09/16    Withdrawal                                                                                                        3,757.00
                              09/16    Withdrawal                                                                                                        6,655.00
                              09/21    Withdrawal                                                                                                        9,715.00
                              09/23    Withdrawal                                                                                                       23,271.00
                              09/24    Withdrawal                                                                                                        5,486.00
                                         Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020         Page 26 of 61
                                                                BARFLY VENTURES, LLC                  Page:            2 of 2
                                                                BARFLY SITE CHECKING
                                                                35 OAKES ST SW STE 400                Statement Date: 09/30/2020
                                                                GRAND RAP DS, MI 49503                Primary Account: XXXXXX4153




                              DEBITS (Continued)
MGMCSTMTN 201001-19579-0002




                              Date Description                                                                            Amount
                              09/28 Withdrawal                                                                            7,179.00
                              09/29 Withdrawal                                                                            5,428.00
                              09/30 Withdrawal                                                                           20,111.00

                              DAILY BALANCE
                                Date               Balance     Date                      Balance   Date            Balance
                                 09/01           71,883.04     09/15                 43,956.96     09/25           41,964.96
                                 09/02           47,225.04     09/16                 30,691.96     09/28           34,755.96
                                 09/03           30,916.04     09/21                 20,976.96     09/29           29,327.96
                                 09/08           14,343.04     09/22                 20,946.96     09/30           48,976.96
                                 09/09           31,841.04     09/23                 47,675.96
                                 09/14           26,021.04     09/24                 42,189.96
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 27 of 61
                     Case:20-01947-jwb                  Doc #:408-3 Filed: 12/01/2020                      Page 28 of 61



General Ledger Entry             Negative Deposit - Stellas                           08/11/2020          eft                  4,150.00

General Ledger Entry             Negative Deposit - GRBC                              08/11/2020          eft                  3,148.00

General Ledger Entry             Negative Deposit - HCGR                              08/12/2020          eft                  7,390.00

General Ledger Entry             Negative Deposit - HCHOL                             08/12/2020          eft                  3,403.00

General Ledger Entry             Negative Deposit - HCBEL                             08/12/2020          eft                  5,500.00

General Ledger Entry             Negative Deposit - HCKZ                              08/13/2020          eft                  7,270.00

General Ledger Entry             Negative Deposit - HCEL                              08/13/2020          eft                  2,576.00

General Ledger Entry             Negative Deposit - HCEL                              08/17/2020          eft                  3,779.00

General Ledger Entry             Negative Deposit - Stellas                           08/18/2020          eft                  6,644.00

General Ledger Entry             Negative Deposit - HCHOL                             08/19/2020          eft                  4,900.00

General Ledger Entry             Negative Deposit - GRBC                              08/19/2020          eft                  3,930.00

General Ledger Entry             Negative Deposit - HCGR                              08/19/2020          eft                  6,227.00

General Ledger Entry             Negative Deposit - HCBEL                             08/20/2020          eft                  6,357.00

General Ledger Entry             Negative Deposit - HCKZ                              08/21/2020          eft                  7,700.00

General Ledger Entry             Negative Deposit - HCEL                              08/21/2020          eft                  1,978.00

General Ledger Entry             Negative Deposit - HCEL                              08/23/2020          eft                  9,065.00

General Ledger Entry             Negative Deposit - HCGR                              08/25/2020          eft                  6,695.00

General Ledger Entry             Negative Deposit - Stellas                           08/26/2020          eft                  4,706.00

General Ledger Entry             Negative Deposit - HCBEL                             08/26/2020          eft                  6,293.00

General Ledger Entry             Negative Deposit - GRBC                              08/26/2020          eft                  3,890.00

General Ledger Entry             Negative Deposit - HCHOL                             08/27/2020          eft                  4,200.00

General Ledger Entry             Negative Deposit - HCKZ                              08/28/2020          eft                  8,482.00

General Ledger Entry             Negative Deposit - HCEL                              08/28/2020          eft                  5,100.00

Mills Transfer                                                                        08/28/2020        1034        30.00

Mills Transfer                                                                        08/28/2020        1035        30.00

Mills Transfer                                                                        08/28/2020        1036        30.00

Sterling/Glaziers Distributing                                                        08/28/2020        1037                    426.98

General Ledger Entry             Negative Deposit - GRBC                              09/02/2020          eft                  3,787.00

Sterling/Glaziers Distributing                                                        09/02/2020        1038                    275.00

Mills Transfer                                                                        09/02/2020        1039        38.00

General Ledger Entry             Negative Deposit - Stellas                           09/03/2020          eft                  4,826.00

General Ledger Entry             Negative Deposit - HCKZ                              09/03/2020          eft    8,785.00

General Ledger Entry             Negative Deposit - HCKZ                              09/08/2020          eft    8,692.00

General Ledger Entry             Negative Deposit - Stellas                           09/11/2020          eft                  5,198.00

General Ledger Entry             Negative Deposit - GRBC                              09/12/2020          eft                  3,600.00

General Ledger Entry             Negative Deposit - Stellas                           09/15/2020          eft    2,853.00

General Ledger Entry             Negative Deposit - GRBC                              09/15/2020          eft    3,757.00

General Ledger Entry             Mercantile Monthly Site Checking Bank Charges - P8 202 09/16/2020        eft       17.08

Sterling/Glaziers Distributing   Dupl cate payment returned                           09/18/2020     Voided -                  -426.98
                                                                                                        1037
Sterling/Glaziers Distributing   Dupl cate Payment Returned                           09/18/2020     Voided -                  -275.00
                                                                                                        1038
General Ledger Entry             Negative Deposit - GRBC                              09/20/2020          eft                  4,193.00

General Ledger Entry             Negative Deposit - HCKZ                              09/21/2020          eft    9,715.00

General Ledger Entry             Negative Deposit - Stellas                           09/21/2020          eft                  1,970.00

Total Checks and Charges                                                                                        33,947.08   179,571.00
                                           Case:20-01947-jwb               Doc #:408-3 Filed: 12/01/2020           Page 29 of 61

                                                      Return Service Requested                                        Page:             1 of 1
                                                                                                                      Statement Date: 09/30/2020
                                                                                                                      Primary Account: XXXXXX0888
                                                                           07001
                                                                                                                      Documents:       0

                                                                                                                      Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-10462-0001




                                                                                                                       E
                                                              BARFLY VENTURES, LLC                              <T> 30-0
                                                              FSA CHECKING                                             0
                                                              35 OAKES ST SW STE 400                                   0
                                                              GRAND RAPIDS, MI 49503




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                         Account: XXXXXX0888
                               Last Statement      Previous Balance         This Statement    Current Balance     Total Credits      Total Debits
                                  08/31/20                0.00                     09/30/20        0.00             833.42 (6)        833.42 (8)


                              CREDITS
                              Date Description                                                                                             Amount
                              09/01   Transfer From Coml Analysis Ck Account                                                                 140.00
                              09/03   Transfer From Coml Analysis Ck Account                                                                 236.00
                              09/14   Transfer From Coml Analysis Ck Account                                                                 182.40
                              09/15   Transfer From Coml Analysis Ck Account                                                                  98.02
                              09/23   Transfer From Coml Analysis Ck Account                                                                  82.00
                              09/29   Transfer From Coml Analysis Ck Account                                                                  95.00

                              DEBITS
                              Date Description                                                                                             Amount
                              09/01   Infinisource Inc Claim Fund                                                                            140.00
                              09/03   Infinisource Inc Claim Fund                                                                            236.00
                              09/14   Infinisource Inc Claim Fund                                                                            182.40
                              09/15   Commercial Service Charge                                                                               12.22
                              09/15   Commercial Service Charge                                                                               17.90
                              09/15   Commercial Service Charge                                                                               67.90
                              09/23   Infinisource Inc Claim Fund                                                                             82.00
                              09/29   Infinisource Inc Debcardtx                                                                              95.00

                              DAILY BALANCE
                                Date                   Balance                   Date           Balance            Date              Balance
                                 09/01                                           09/14                             09/23
                                 09/03                                           09/15                             09/29
                   Case:20-01947-jwb                     Doc #:408-3 Filed: 12/01/2020                    Page 30 of 61




                                 BarFly Ventures
                               Reconciliation Report
                                           As Of 09/27/2020
                             Account: Checking- Barfly Ventures- FSA
Statement Ending Balance                                                                             908.60

Deposits in Transit                                                                                5,786.12

Outstanding Checks and Charges                                                                    -4,928.82

Adjusted Bank Balance                                                                             1,765.90



Book Balance                                                                                       1,765.90

Adjustments*                                                                                           0.00

Adjusted Book Balance                                                                             1,765.90




                      Total Checks and Charges Cleared            98.02 Total Deposits Cleared       971.62




Deposits
Name                  Memo                                 Date              Doc No     Cleared   In Transit

General Ledger Entry Interco CASH                          03/02/2020                                140.00

General Ledger Entry Interco CASH                          03/03/2020                                 12.75

General Ledger Entry Interco CASH                          03/04/2020                                461.00

General Ledger Entry Interco CASH                          03/05/2020                                292.00

General Ledger Entry Interco CASH                          03/06/2020                                109.25

General Ledger Entry Interco CASH                          03/10/2020                                 19.15

General Ledger Entry Interco CASH                          03/11/2020                                285.00

General Ledger Entry Interco CASH                          03/13/2020                                200.00

General Ledger Entry Interco CASH                          03/16/2020                                 26.14

General Ledger Entry Interco CASH                          03/17/2020                                 21.00

General Ledger Entry Interco CASH                          03/18/2020                                140.00

General Ledger Entry Interco CASH                          03/19/2020                                 11.25

General Ledger Entry Interco CASH                          03/20/2020                                366.26

General Ledger Entry Interco CASH                          03/23/2020                                256.00

General Ledger Entry Interco CASH                          03/24/2020                                306.00

General Ledger Entry Interco CASH                          03/25/2020                                   8.00

General Ledger Entry Interco CASH                          03/27/2020                                290.00

General Ledger Entry Interco CASH                          04/01/2020             eft                202.50

General Ledger Entry Interco CASH                          04/02/2020             eft                207.50

General Ledger Entry Interco CASH                          04/03/2020             eft                139.80

General Ledger Entry Interco CASH                          04/07/2020             eft                 76.00

General Ledger Entry Interco CASH                          04/08/2020             eft                 48.00

General Ledger Entry Interco CASH                          04/10/2020             eft                450.00
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 31 of 61
                                           Case:20-01947-jwb               Doc #:408-3 Filed: 12/01/2020           Page 32 of 61

                                                      Return Service Requested                                         Page:             1 of 1
                                                                                                                       Statement Date: 09/30/2020
                                                                                                                       Primary Account: XXXXXX6311
                                                                           07001
                                                                                                                       Documents:       0

                                                                                                                       Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-19607-0001




                                                                                                                       E
                                                              BARFLY VENTURES, LLC                              <T> 30-0
                                                              35 OAKES ST SW STE 400                                   0
                                                              GRAND RAPIDS, MI 49503                                   0




                               BUSINESS MONEY MARKET ACCOUNT                                                                Account: XXXXXX6311
                                Last Statement    Previous Balance          This Statement    Current Balance     Total Credits       Total Debits
                                   08/31/20              348.00                    09/30/20       336.01             0.01 (1)           12.00 (1)


                              Minimum Balance                                       348.00
                              Avg Available Balance                                 348.00
                              Average Balance                                       348.00

                               CREDITS
                              Date Description                                                                                               Amount
                              09/30 Interest                                                                                                        0.01

                               DEBITS
                              Date Description                                                                                               Amount
                              09/30 Service Charge                                                                                              12.00

                               INTEREST
                               Average Ledger Balance:                               348.00       Interest Earned:                                    .01
                               Average Available Balance:                            348.00       Days In Period:                                      30
                               Interest Paid This Period:                               .01       Annual Percentage Yield Earned:                   .03%
                               Interest Paid 2020:                                   888.98

                               ITEMIZATION OF SERVICE CHARGE PAID THIS PERIOD
                                                            Total Charge For Maintenance Fee:                       12.00

                               DAILY BALANCE
                                 Date                  Balance                   Date           Balance            Date               Balance
                                  09/30                  336.01
                                           Case:20-01947-jwb               Doc #:408-3 Filed: 12/01/2020            Page 33 of 61

                                                      Return Service Requested                                          Page:             1 of 1
                                                                                                                        Statement Date: 09/30/2020
                                                                                                                        Primary Account: XXXXXX6926
                                                                           07001
                                                                                                                        Documents:       0

                                                                                                                        Period: 08/31/20 to 09/30/20
MGMCSTMTN 201001-21651-0001




                                                                                                                        E
                                                              BARFLY VENTURES, LLC                               <T> 30-0
                                                              35 OAKES ST SW STE 400                                    0
                                                              GRAND RAPIDS, MI 49503                                    0




                               BUSINESS MONEY MARKET ACCOUNT                                                                Account: XXXXXX6926
                                Last Statement    Previous Balance          This Statement     Current Balance     Total Credits       Total Debits
                                   08/31/20            30,023.34                   09/30/20      30,024.57            1.23 (1)            0.00


                              Minimum Balance                                    30,023.34
                              Avg Available Balance                              30,023.34
                              Average Balance                                    30,023.34

                               CREDITS
                              Date Description                                                                                               Amount
                              09/30 Interest                                                                                                     1.23

                               INTEREST
                               Average Ledger Balance:                             30,023.34       Interest Earned:                               1.23
                               Average Available Balance:                          30,023.34       Days In Period:                                  30
                               Interest Paid This Period:                               1.23       Annual Percentage Yield Earned:               .05%
                               Interest Paid 2020:                                     19.64

                               DAILY BALANCE
                                 Date                  Balance                   Date            Balance            Date               Balance
                                  09/30               30,024.57
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 34 of 61
                  Case:20-01947-jwb      Doc #:408-3 Filed: 12/01/2020                Page 35 of 61
Corporate Business Account Statement

BARFLY VENTURES LLC CASE# 20-02619                                 For the period     09/01/2020 to 09/30/2020
DEBTOR IN POSSESSION                                               Account number:          -9371
                                                                   Page 2 of 2

Ledger Balance
Date           Ledger balance         Date            Ledger balance           Date            Ledger balance

09/01            16,774.48            09/14              9,074.48              09/22            10,874.48
09/03            13,674.48            09/18             15,074.48              09/25            18,274.48
09/10            12,674.48            09/21             12,974.48              09/30            16,051.83
Deposits and Other Credits
ACH Credits                                   2 transactions for a total of $16,000.00
Date                                          Transaction                                                       Reference
posted                              Amount    description                                                         number

09/18                            6,000.00     Corporate ACH Achpayment
                                              Barfly Ventures

09/25                           10,000.00     Corporate ACH Achpayment
                                              Barfly Ventures

Checks and Other Debits
Other Debits                                  8 transactions for a total of $16,722.65
Date                                          Transaction                                                       Reference
posted                              Amount    description                                                         number

09/03                            3,100.00     Withdrawal
09/10                            1,000.00     Withdrawal
09/14                            3,600.00     Withdrawal
09/21                            2,100.00     Withdrawal
09/22                            2,100.00     Withdrawal
09/25                            2,600.00     Withdrawal
09/30                            2,000.00     Withdrawal
09/30                              222.65     Corporate Account Analysis Charge




Member FDIC                                           Equal Housing Lender
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 36 of 61
                 Case:20-01947-jwb          Doc #:408-3 Filed: 12/01/2020                         Page 37 of 61
Corporate Business Account Statement
                                                                                  Page 1 of 2
                                                                                  Account Number:               -9828


                 For the period    09/01/2020 to 09/30/2020
                                                                                  Number of enclosures: 0
                 BARFLY VENTURES LLC CASE# 20-02619                               Tax ID Number: XX-XXXXXXX
                 SITE LEVEL CHECKING                                                 For Client Services:
                 DEBTOR IN POSSESSION                                                Call 1-800-669-1518
                 35 OAKES ST SW STE 400
                 GRAND RAPIDS MI 49503-3137                                          Visit us at PNC.com/treasury

                                                                                     Write to: Treas Mgmt Client Care
                                                                                     One Financial Parkway
                                                                                     Locator Z1-Yb42-03-1
                                                                                     Kalamazoo MI 49009

Account Summary Information
Balance Summary
                             Beginning              Deposits and                   Checks and                     Ending
                               balance              other credits                  other debits                  balance

                          38,964.58                31,000.00                      34,035.47              35,929.11
REPORTING NEGATIVE INFORMATION TO CREDIT BUREAUS;
DISPUTING REPORTED INFORMATION

We may report information regarding your Account to credit bureaus. If the Account is jointly held, we may
also report information to credit bureaus about any joint owner(s). Negative information, including closing
of the Account with an overdrawn balance owed or other defaults on the Account, may be reflected in each
joint owner's credit report. If you believe that the information that PNC Bank is furnishing to ChexSystems
or Early Warning Services is inaccurate or incomplete, and you wish to dispute the reported information, you
may dispute directly to PNC Bank and/or to ChexSystems or Early Warning Services, as applicable, however, the
dispute must be in writing and sent by mail or fax as follows:
> PNC Bank, P.O. Box 99685, Pittsburgh, PA 15233 (Please note this is a new P.O. Box number)
> Chex Systems, Inc., 7805 Hudson Road, Suite 100, Woodbury, MN 55125, or faxing 602-659-2197.
> Early Warning Services, LLC Attn: Consumer Services, 16552 North 90th Street Suite 100, Scottsdale, AZ,
85260 or faxing it to: 480-656-6850.

Your correspondence should include the following information:
> Your name, address and Social Security number
> Your account number
> The information being reported that you believe is inaccurate or incomplete
> Any supporting documents, such as account statements, letters, etc.
> A copy of the ChexSystems or Early Warning Services report, if available
Deposits and Other Credits                                          Checks and Other Debits
Description                       Items            Amount           Description                         Items                 Amount

Deposits                              0               .00           Checks                                  0                    .00
National Lockbox                      0               .00           Returned Items                          0                    .00
ACH Credits                           2         31,000.00           ACH Debits                              0                    .00
Funds Transfers In                    0               .00           Funds Transfers Out                     0                    .00
Trade Services                        0               .00           Trade Services                          0                    .00
Investments                           0               .00           Investments                             0                    .00
Zero Balance Transfers                0               .00           Zero Balance Transfers                  0                    .00
Adjustments                           0               .00           Adjustments                             0                    .00
Other Credits                         0               .00           Other Debits                            7              34,035.47
Total                                 2         31,000.00           Total                                   7              34,035.47
                  Case:20-01947-jwb      Doc #:408-3 Filed: 12/01/2020                Page 38 of 61
Corporate Business Account Statement

BARFLY VENTURES LLC CASE# 20-02619                                 For the period     09/01/2020 to 09/30/2020
SITE LEVEL CHECKING                                                Account number:          -9828
                                                                   Page 2 of 2

Ledger Balance
Date           Ledger balance         Date            Ledger balance           Date            Ledger balance

09/01            38,964.58            09/11             20,964.58              09/21            19,964.58
09/04            33,964.58            09/14             13,964.58              09/25            35,964.58
09/09            25,964.58            09/18             24,964.58              09/30            35,929.11
Deposits and Other Credits
ACH Credits                                   2 transactions for a total of $31,000.00
Date                                          Transaction                                                       Reference
posted                              Amount    description                                                         number

09/18                           11,000.00     Corporate ACH Achpayment
                                              Barfly Ventures

09/25                           20,000.00     Corporate ACH Achpayment
                                              Barfly Ventures

Checks and Other Debits
Other Debits                                  7 transactions for a total of $34,035.47
Date                                          Transaction                                                       Reference
posted                              Amount    description                                                         number

09/04                            5,000.00     Withdrawal
09/09                            8,000.00     Withdrawal
09/11                            5,000.00     Withdrawal
09/14                            7,000.00     Withdrawal
09/21                            5,000.00     Withdrawal
09/25                            4,000.00     Withdrawal                                                               9

09/30                               35.47     Corporate Account Analysis Charge




Member FDIC                                           Equal Housing Lender
                    Case:20-01947-jwb                     Doc #:408-3 Filed: 12/01/2020                     Page 39 of 61




                                   BarFly Ventures
                                 Reconciliation Report
                                                As Of 09/27/2020
                                     Account: Checking-PNC Bank BF
Statement Ending Balance                                                                             105,248.44

Deposits in Transit                                                                                  130,307.59

Outstanding Checks and Charges                                                                       -187,844.00

Adjusted Bank Balance                                                                                 47,712.03



Book Balance                                                                                          47,712.03

Adjustments*                                                                                                0.00

Adjusted Book Balance                                                                                 47,712.03




                      Total Checks and Charges Cleared                 0.00 Total Deposits Cleared    31,000.00




Deposits
Name                  Memo                                      Date            Doc No     Cleared     In Transit

General Ledger Entry CASH DEPOSIT HCSL                          02/23/2020                                112.24

General Ledger Entry CASH DEPOSIT HCLOU                         02/23/2020                                283.00

General Ledger Entry Cash Depos t - HCDT                        02/26/2020                                 69.50

General Ledger Entry CASH DEPOSIT HCKC                          03/01/2020                                182.00

General Ledger EntryReversed -- Negative Deposit - HCPSL In Trans 03/02/2020                            1,008.00

General Ledger Entry CASH DEPOSIT HCKC                          03/02/2020                                260.00

General Ledger Entry Reversed -- Missing Deposit                03/02/2020                              2,432.00

General Ledger Entry CASH DEPOSIT HCAA                          03/09/2020                                351.50

General Ledger Entry CASH DEPOSIT HCSL                          03/09/2020                                104.00

General Ledger Entry CASH DEPOSIT HCMA                          03/16/2020                                 40.50

General Ledger Entry CASH DEPOSIT HCKC                          03/16/2020                                276.00

General Ledger Entry CASH DEPOSIT HCKC                          03/17/2020                                 50.00

General Ledger Entry CASH DEPOSIT HCROY                         03/17/2020                                   9.25

General Ledger Entry CASH DEPOSIT HCMA                          03/18/2020                                   0.75

General Ledger Entry CASH DEPOSIT HCLEX                         03/18/2020                                   9.00

General Ledger Entry CASH DEPOSIT HCKC                          03/19/2020                                 17.00

General Ledger Entry PNC and US Bank Transfer                   06/11/2020                              7,500.00

General Ledger Entry CASH DEPOSIT HCDE                          06/24/2020                                 23.00

General Ledger Entry PNC and US Bank Transfer                   06/25/2020                              7,500.00

General Ledger Entry PNC, Chemical and US Bank Transfer         07/09/2020                              6,034.99

General Ledger Entry PNC, Chemical and US Bank Transfer         07/09/2020                              2,722.33

General Ledger Entry CASH DEPOSIT HCAA                          07/09/2020                              1,958.00

General Ledger Entry PNC, Chemical and US Bank Transfer         07/14/2020                              3,000.00
                   Case:20-01947-jwb                      Doc #:408-3 Filed: 12/01/2020                     Page 40 of 61



General Ledger Entry PNC, Chemical and US Bank Transfer         07/16/2020                               2,500.00

General Ledger Entry PNC, Chemical and US Bank Transfer         07/28/2020                               5,467.80

General Ledger Entry PNC, Chemical and US Bank Transfer         07/28/2020                               7,000.00

General Ledger Entry CASH DEPOSIT HCAA                          08/03/2020                               4,705.00

General Ledger Entry PNC, Chemical and US Bank Transfer         08/04/2020                10,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer         08/10/2020                               9,035.33

General Ledger Entry PNC, Chemical and US Bank Transfer         08/18/2020                              12,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer         08/21/2020                              17,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer         08/26/2020                               8,100.00

General Ledger Entry PNC, Chemical and US Bank Transfer         08/26/2020                              30,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer         09/01/2020                10,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer         09/17/2020                11,000.00

General Ledger Entry CASH DEPOSIT HCDE                          09/21/2020                                  66.00

General Ledger Entry CASH DEPOSIT HCDE                          09/22/2020                                  56.00

General Ledger Entry CASH DEPOSIT HCDE                          09/23/2020                                 140.00

General Ledger Entry CASH DEPOSIT HCDE                          09/24/2020                                  19.00

General Ledger Entry CASH DEPOSIT HCDE                          09/26/2020                                 170.00

General Ledger Entry CASH DEPOSIT HCDE                          09/27/2020                                 105.40

Total Deposits                                                                            31,000.00   130,307.59




Checks and Charges
Name                Memo                                        Date           Check No     Cleared   Outstanding

General Ledger EntryReversed -- Negative Deposit - HCSTL In Trans 03/02/2020                             2,151.00

General Ledger Entry Negative Depos t - HCAA                    06/16/2020                               5,500.00

General Ledger Entry Negative Depos t - HCDT                    06/16/2020                               3,500.00

General Ledger Entry Negative Depos t - HCDT                    06/23/2020                               2,000.00

General Ledger Entry Negative Depos t - HCAA                    06/24/2020                               4,500.00

General Ledger Entry Negative Depos t - HCAA                    06/30/2020                               5,000.00

General Ledger Entry Negative Depos t - HCBR                    07/01/2020                               1,000.00

General Ledger Entry Negative Depos t - HCDT                    07/01/2020                               5,000.00

General Ledger Entry Negative Depos t - HCDT                    07/02/2020                                 210.00

General Ledger Entry Negative Depos t - HCBR                    07/03/2020                               2,000.00

General Ledger Entry Negative Depos t - HCDT                    07/07/2020                                 500.00

General Ledger Entry Negative Depos t - HCAA                    07/08/2020                               4,000.00

General Ledger Entry Negative Depos t - HCBR                    07/08/2020                               2,000.00

General Ledger Entry Negative Depos t - HCBR                    07/10/2020                               3,000.00

General Ledger Entry Negative Depos t - HCAA                    07/13/2020                               5,000.00

General Ledger Entry Negative Depos t - HCBR                    07/15/2020                               1,477.00

General Ledger Entry Negative Depos t - HCDT                    07/16/2020                               3,000.00

General Ledger Entry Negative Depos t - HCAA                    07/20/2020                               5,000.00

General Ledger Entry Negative Depos t - HCBR                    07/24/2020                               3,000.00

General Ledger Entry Negative Depos t - HCDT                    07/25/2020                               2,000.00

General Ledger Entry Negative Depos t - HCAA                    07/27/2020                               5,000.00

General Ledger Entry Negative Depos t - HCDT                    07/28/2020                               4,000.00
                   Case:20-01947-jwb           Doc #:408-3 Filed: 12/01/2020       Page 41 of 61



General Ledger Entry Negative Depos t - HCDT        07/29/2020                      6.00

General Ledger Entry Negative Depos t - HCAA        08/04/2020                  5,000.00

General Ledger Entry Negative Depos t - HCBR        08/04/2020                  2,100.00

General Ledger Entry Negative Depos t - HCDT        08/04/2020                  1,000.00

General Ledger Entry Negative Depos t - HCDT        08/06/2020                  4,000.00

General Ledger Entry Negative Depos t - HCBR        08/08/2020                  3,100.00

General Ledger Entry Negative Depos t - HCAA        08/09/2020                  5,000.00

General Ledger Entry Negative Depos t - HCBR        08/11/2020                  2,100.00

General Ledger Entry Negative Depos t - HCDT        08/12/2020                  3,000.00

General Ledger Entry Negative Depos t - HCAA        08/15/2020                  5,000.00

General Ledger Entry Negative Depos t - HCBR        08/16/2020                  2,100.00

General Ledger Entry Negative Depos t - HCDT        08/17/2020                  4,000.00

General Ledger Entry Negative Depos t - HCAA        08/19/2020                  7,000.00

General Ledger Entry Negative Depos t - HCBR        08/20/2020                  3,100.00

General Ledger Entry Negative Depos t - HCAA        08/26/2020                  8,000.00

General Ledger Entry Negative Depos t - HCBR        08/28/2020                  3,000.00

General Ledger Entry Negative Depos t - HCDT        08/28/2020                  5,000.00

General Ledger Entry Negative Depos t - HCAA        09/02/2020                  8,000.00

General Ledger Entry Negative Depos t - HCBR        09/03/2020                  3,100.00

General Ledger Entry Negative Depos t - HCDT        09/03/2020                  5,000.00

General Ledger Entry Negative Depos t - HCBR        09/10/2020                  1,000.00

General Ledger Entry Negative Depos t - HCDT        09/11/2020                  5,000.00

General Ledger Entry Negative Depos t - HCAA        09/11/2020                  8,000.00

General Ledger Entry Negative Depos t - HCBR        09/13/2020                  3,600.00

General Ledger Entry Negative Depos t - HCAA        09/14/2020                  7,000.00

General Ledger Entry Negative Depos t - HCBR        09/15/2020                  2,100.00

General Ledger Entry Negative Depos t - HCDT        09/21/2020                  4,000.00

General Ledger Entry Negative Depos t - HCAA        09/21/2020                  5,000.00

General Ledger Entry Negative Depos t - HCBR        09/22/2020                  2,100.00

General Ledger Entry Negative Depos t - HCBR        09/25/2020                  2,600.00

Total Checks and Charges                                              0.00   187,844.00
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 42 of 61
                                                                         BALANCE YOUR ACCOUNT
                                    Case:20-01947-jwb                    ToDoc    #:408-3
                                                                            keep track of all yourFiled:   12/01/2020
                                                                                                   transactions,                Page
                                                                                                                 you should balance your43  of 61
                                                                                                                                         account every month. Please
                                                                         examine this statement immediately. We will assume that the balance and transactions shown are
                                                                         correct unless you notify us of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at he number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it wi hin 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to inves igate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, he following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; he account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 44 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 45 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 46 of 61
                   Case:20-01947-jwb           Doc #:408-3 Filed: 12/01/2020     Page 47 of 61



General Ledger Entry Negative Depos t - HCLN       09/08/2020                 4,699.00

General Ledger Entry Negative Depos t - HCLN       09/15/2020                 5,000.00

General Ledger Entry Negative Depos t - HCLN       09/21/2020                 4,500.00

Total Checks and Charges                                             0.00   84,520.95
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 48 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 49 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 50 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 51 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 52 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 53 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 54 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 55 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 56 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 57 of 61
                      Case:20-01947-jwb            Doc #:408-3 Filed: 12/01/2020   Page 58 of 61



Kentucky American Water                                             09/03/2020      83        135.57
Black Hills Energy                                                  09/03/2020      84        575.03
Madison Gas and Electric                                            09/03/2020      eft      1,590.15
Consumer_s Energy                                                   09/03/2020      eft      5,375.40
Ionia Ventures, LLC                                                 09/03/2020      eft     21,419.60
LG&E                                                                09/03/2020      eft      2,275.47
Consumer_s Energy                                                   09/09/2020      eft      3,794.36
Consumer_s Energy                                                   09/09/2020      eft      5,098.90
Consumer_s Energy                                                   09/09/2020      eft      5,420.53
Board of Water Commissioners                                        09/10/2020      85       1,257.10
Consumer_s Energy                                                   09/10/2020      86          14.00
Lee Shore Enterprises                                               09/10/2020      eft      1,157.57
Project 35 LLC                                                      09/11/2020      eft     24,466.00
General Ledger Entry                  Payroll 9-14-20               09/11/2020      eft      1,834.70
General Ledger Entry                  Payroll 9-14-20               09/11/2020      eft    116,427.48
General Ledger Entry                  Payroll 9-14-20               09/11/2020      eft    217,784.92
General Ledger Entry                  9.15.20 GP Payment            09/14/2020      eft     36,651.52
Champion Utilities Billing Services                                 09/16/2020      87       6,067.58
City of Kalamazoo                                                   09/16/2020      88        342.72
DTE Energy                                                          09/16/2020      89       7,202.08
DTE Energy                                                          09/16/2020      90        885.51
DTE Energy                                                          09/16/2020      91          37.48
DTE Energy                                                          09/16/2020      92        329.30
Holland Board of Public Works                                       09/16/2020      93       3,114.04
Holland Board of Public Works                                       09/16/2020      94        316.70
Lansing Board of Water and Light                                    09/16/2020      95       3,013.54
Vicinity Energy Grand Rapids LLC                                    09/16/2020      96       1,403.50
Consumer_s Energy                                                   09/16/2020      eft       332.02
Consumer_s Energy                                                   09/16/2020      eft       420.82
Consumer_s Energy                                                   09/16/2020      eft       765.54
Lincoln Electric Systems                                            09/16/2020      eft      1,045.75
Lincoln Electric Systems                                            09/16/2020      eft       568.68
Lincoln Electric Systems                                            09/16/2020      eft       477.62
Lincoln Electric Systems                                            09/16/2020      eft       963.56
Project Oscar, LLC                                                  09/17/2020      eft     34,321.24
Compass Insurance Agency                                            09/22/2020      97       2,760.00
DTE Energy                                                          09/23/2020      98                    834.83
Indianapolis Power & Light Company                                  09/23/2020      99                  4,152.51
SEMCO ENERGY                                                        09/23/2020     100                    598.17
General Ledger Entry                  Payroll 9-28-20               09/25/2020      eft    225,325.79
General Ledger Entry                  Payroll 9-28-20               09/25/2020      eft    116,013.04
General Ledger Entry                  Payroll 9-28-20               09/25/2020      eft      1,519.72
Total Checks and Charges                                                                  #########     5,585.51
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 59 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 60 of 61
Case:20-01947-jwb   Doc #:408-3 Filed: 12/01/2020   Page 61 of 61
